



WALMART INC.
OFFICER DEFERRED COMPENSATION PLAN




Amended and Restated Effective February 1, 2012
(except as otherwise provided herein) and
Renamed Effective February 1, 2018





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
PAGE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARTICLE I. GENERAL
1


1.1    Purpose.
1


1.2    Effective Dates; Code Section 409A.
1


1.3    Nature of Plan.
1


 
 
 
 
 
ARTICLE II. DEFINITIONS
2


2.1    Definitions.
2


 
 
 
 
 
ARTICLE III. DEFERRED COMPENSATION/BONUSES AND
7


EMPLOYER CONTRIBUTION CREDITS -- ESTABLISHMENT OF ACCOUNTS
7


3.1    Deferred Compensation.
7


3.2    Deferred Bonuses.
8


3.3    Deferred Special Bonuses.
9


3.4    Deferred Retention Bonuses.
10


3.5    Incentive Payments.
11


3.6    Irrevocability of Deferral Elections.
11


3.7    Automatic Suspension of Deferral Elections.
13


3.8    Employer Contribution Credits.
13


3.9    Crediting of Deferrals and Employer Contribution Credits.
13


3.10    Nature of Accounts.
14


3.11    Valuation of Accounts.
14


 
 
 
 
 
ARTICLE IV. ADDITIONS TO ACCOUNTS -- CREDITED EARNINGS AND INCENTIVE PAYMENTS
14


4.1    Credited Earnings.
14


4.2    Incentive Payments.
14


 
 
 
 
 
ARTICLE V. PAYMENT OF PLAN BENEFITS
17


5.1    Scheduled In-Service Benefits.
17


5.2    Separation and Retirement Benefits.
17


5.3    Death Benefits.
18


5.4    Form of Distribution.
20


5.5    Distributions for Unforeseeable Emergencies.
22


5.6    Reductions Arising from a Participant’s Gross Misconduct.
23


 
 
 
 
 
ARTICLE VI. ADMINISTRATION
24


6.1    General.
24


6.2    Allocation and Delegation of Duties.
24


 
 
 
 
 
ARTICLE VII. CLAIMS PROCEDURE
25


7.1    General.
25


7.2    Appeals Procedure.
25


 
 
 
 
 
ARTICLE VIII. MISCELLANEOUS PROVISIONS
26


8.1    Amendment, Suspension or Termination of Plan.
26


8.2    Non-Alienability.
26


8.3    Recovery of Overpayments.
26


8.4    No Employment Rights.
27


8.5    No Right to Bonus.
27


8.6    Withholding and Employment Taxes.
27






--------------------------------------------------------------------------------



8.7    Income and Excise Taxes.
27


8.8    Successors and Assigns.
27


8.9    Governing Law.
27


 
 
APPENDIX A
 




--------------------------------------------------------------------------------






WALMART INC.
OFFICER DEFERRED COMPENSATION PLAN


ARTICLE I.
GENERAL


1.1Purpose.
Walmart Inc. (“Walmart”) established the Officer Deferred Compensation Plan. The
purpose of the Plan has been to: (a) attract and retain the valuable services of
certain officers; (b) recognize, reward, and encourage contributions by such
officers to the success of Walmart and its Related Affiliates; (c) enable such
officers to defer certain compensation and bonuses, and to be credited with
earnings and Incentive Payments with respect to such amounts recognized
hereunder for such purposes; and (d) allow certain equity incentive awards
deferred under the Walmart Inc. Stock Incentive Plan of 2005 to be credited
under this Plan at the election of the grantee and to thereafter be subject to
the terms of this Plan.
In Article VIII of the Plan, Walmart reserved the right to amend, suspend or to
terminate the Plan in any manner that it deems advisable by action of the
Committee. Walmart now desires to amend the Plan in certain respects, including
to cease deferral elections as provided herein. Accordingly, the Plan is amended
as set forth in this amendment and restatement effective February 1, 2012. The
Plan was renamed effective on February 1, 2018.
1.2Effective Dates; Code Section 409A.
(a)
This Plan was initially effective February l, 1996 and was most recently amended
and restated as of January 1, 2009 and subsequently amended by an amendment
effective June 1, 2009. This amendment and restatement is effective February 1,
2012. This Plan (other than Appendix A) is intended to be in compliance with
Code Section 409A and shall be interpreted, applied and administered at all
times in accordance with Code Section 409A, and guidance issued thereunder.

(b)
Amounts deferred and vested under the Plan on or before December 31, 2004 shall
continue to be governed at all times by the Plan as in effect on such date,
which Plan is attached hereto as Appendix A. Appendix A shall not be materially
modified (within the meaning of Code Section 409A) (formally or informally,
including by interpretation), unless such modification expressly provides that
it is intended to be a material modification within the meaning of Code Section
409A and guidance issued thereunder.

1.3Nature of Plan.
The Plan is intended to be (and shall be administered as) an unfunded employee
pension plan benefiting a select group of management or highly compensated
employees under the provisions of ERISA. The Plan shall be “unfunded” for tax
purposes and for purposes of Title I of ERISA. Any and all payments under the
Plan shall be made solely from the general assets of Walmart. A Participant’s
interests under the Plan do not represent or create a claim against specific
assets of Walmart or any Employer. Nothing herein shall be deemed to create a
trust of




--------------------------------------------------------------------------------





any kind or create any fiduciary relationship between the Committee, Walmart or
any Employer and a Participant, the Participant’s beneficiary or any other
person. To the extent any person acquires a right to receive payments from
Walmart under this Plan, such right is no greater than the right of any other
unsecured general creditor of Walmart.


ARTICLE II.
DEFINITIONS


2.1Definitions.


Whenever used in this Plan, the following words and phrases have the meaning set
forth below unless the context plainly requires a different meaning:
(a)
Account means the bookkeeping account established to reflect: (1) a
Participant’s Deferred Compensation credited on or after January 1, 2005; (2)
Deferred Bonuses credited on or after January 1, 2005; (3) Deferred Special
Bonuses credited on or after January 1, 2008; (4) Retention Bonuses credited on
or after January 1, 2008; (5) Employer Contribution Credits credited on or after
January 1, 2008; (6) Incentive Payments credited on or after January 1, 2005;
(7) Deferred Equity credited to this Plan on or after January 1, 2005 pursuant
to the terms of the SIP Deferral Procedures; and (8) earnings credited on
amounts under (1) through (7) above. A Participant’s “Account” shall consist of
his or her Company Account, Retirement Accounts and Scheduled In-Service
Accounts. “Account” as used herein, however, shall not include Grandfathered
Accounts.



(b)
Code means the Internal Revenue Code of 1986, as amended from time to time.



(c)
Committee means the Compensation, Nominating and Governance Committee of the
Board of Directors of Walmart.



(d)
Company Account means the bookkeeping account maintained on behalf of a
Participant to reflect his or her Employer Contribution Credits and earnings
thereon.



(e)
Compensation means a Participant’s federal taxable base compensation for a Plan
Year, less employment taxes and bi-weekly deductions as are determined to be in
effect on the January 1 preceding such Plan Year.



(f)
Deferred Bonuses means the amount deferred pursuant to Section 3.2 from bonuses
payable to a Participant under the MIP.



(g)
Deferred Compensation means the Compensation deferred by a Participant in
accordance with Section 3.1.



(h)
Deferred Equity means Performance Shares, PERS or Restricted Stock granted under
the Walmart Inc. Stock Incentive Plan of 2005, which the grantee has elected to
defer to this Plan in accordance with the SIP Deferral Procedures (to the extent
permitted by such Procedures).



2

--------------------------------------------------------------------------------





(i)
Deferred Retention Bonuses means the Retention Bonuses deferred by a Participant
in accordance with Section 3.4.



(j)
Deferred Special Bonuses means the Special Bonuses deferred by a Participant in
accordance with Section 3.3.



(k)
Disabled means the Participant has incurred a Separation from Service because
the Participant, as determined by the Committee or its delegate, is unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.



(l)
Eligible Officer means an individual who is a corporate officer of Walmart or a
Related Affiliate designated by the Committee as a participating employer, and
who holds the title of Vice President or above, Treasurer, Controller, or an
officer title of similar rank or other position as determined by the Committee.
In addition, Eligible Officer shall include a divisional officer of Walmart or a
Related Affiliate designated by the Committee as a participating employer, and
who holds the title of Vice President or above or an officer title of similar
rank as determined by the Committee. In no event will any individual constitute
an Eligible Officer if he or she is not subject to federal income tax
withholding in the United States. Notwithstanding anything in the preceding
provisions of this Section 2.1(l), Eligible Officer shall exclude any individual
who, pursuant to Walmart’s Global Assignment Policy, is seconded to Walmart or a
Related Affiliate designated by the Committee as a participating employer and,
under the terms of his or her offer or assignment letter, he or she is intended
to remain on the home country’s benefit and pension programs.



(m)
Employer means Walmart and all persons with whom Walmart would be considered a
single employer under Code Sections 414(b) and 414(c), except that in applying
Code Sections 1563(a)(1), (2) and (3) for purposes of determining a controlled
group of corporations under Code Section 414(b), the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Code Sections 1563(a)(1), (2) and (3), and in applying Treas. Regs. Sec.
1.414(c)-2 for purposes of determining a controlled group of trades or
businesses under Code Section 414(c), the language “at least 50 percent” shall
be used instead of “at least 80 percent” in each place it appears in Treas.
Regs. Sec. 1.414(c)-2.



(n)
Employer Contribution Credits means the amount credited to a Participant’s
Company Account pursuant to Section 3.8.



(o)
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.



(p)
Fiscal Year means the twelve (12)-month period commencing each February 1 and
ending on the following January 31.





3

--------------------------------------------------------------------------------





(q)
Grandfathered Account means the bookkeeping account established to reflect: (1)
a Participant’s Deferred Compensation credited prior to January 1, 2005; (2)
Deferred Bonuses credited prior to January 1, 2005; (3) Incentive Payments
credited prior to January 1, 2005; and (4) earnings credited on amounts under
(1) through (3) above. Such amounts shall be governed at all times by the terms
of Appendix A.



(r)
A Participant is deemed to have engaged in Gross Misconduct if the Committee or
its delegate determines that the Participant has engaged in conduct detrimental
to the best interests of Walmart or any Employer or any entity in which Walmart
has an ownership interest. Examples of such conduct include, without limitation,
disclosure of confidential information in violation of Walmart’s Statement of
Ethics, theft, the commission of a felony or a crime involving moral turpitude,
gross misconduct or similar serious offenses.



(s)
Incentive Payments mean the amounts credited to a Participant’s Account in
accordance with Section 4.2.



(t)
MIP means the Walmart Inc. Management Incentive Plan, as amended from time to
time.



(u)
Participant means any Eligible Officer who defers Compensation or bonuses under
the Plan, as well as any Eligible Officer who receives or has received a grant
of Performance Shares, PERS or Restricted Stock under the Walmart Inc. Stock
Incentive Plan of 2005 and elects, pursuant to the terms of the SIP Deferral
Procedures (to the extent permitted by such Procedures), to have such award
deferred to this Plan.



(v)
Performance Shares means performance shares awarded under the Walmart Inc. Stock
Incentive Plan of 2005 (also commonly referred to as performance share units or
“PSUs,” performance share plan or “PSPs,” or stock value equivalent awards).



(w)
PERS means performance-based restricted stock awarded under the Walmart Inc.
Stock Incentive Plan of 2005.



(x)
Plan means the Walmart Inc. Officer Deferred Compensation Plan, as set forth
herein, and as may hereafter be amended from time to time (subject to Section
1.2(b)).



(y)
Plan Year means: (1) for periods before April 1, 2009 (except as otherwise
provided in prior Plan documents), the twelve (12)-month period commencing on
April 1 and ending on March 31; (2) the period from April 1, 2009 through
January 31, 2010; and (3) from and after February 1, 2010, the twelve (12)-month
period commencing on February 1 and ending on January 31.



(z)
Prior Agreements means those deferred compensation agreements entered into by
certain Eligible Officers with Walmart prior to February 1, 1995 and



4

--------------------------------------------------------------------------------





containing terms similar to those contained in this Plan. Effective February 1,
1996, the Prior Agreements were amended and restated in the form of this Plan.


(aa)
Related Affiliate means a trade or business, whether or not incorporated, which
is a member of a controlled group of corporations, trades or businesses, as
defined in Code Sections 414(b) and 414(c), of which Walmart is a member.



(bb)
Restricted Stock means restricted stock awarded under the Walmart Inc. Stock
Incentive Plan of 2005.



(cc)
Retention Bonus means a retention bonus paid on or after January 1, 2009 under a
retention program or individual agreement specifically designated by the
Committee, or an officer of the Company in accordance with guidelines
established by the Committee, as eligible for deferral under the Plan, and which
requires as a condition of receipt that the recipient continue to perform
services for a period of at least thirteen (13) months after the date he or she
obtains the legally binding right to such bonus.



(dd)
Retirement, effective with respect to Separations from Service on or after
January 1, 2008, means a Participant’s Separation from Service on or after
either: (1) the Participant has been continuously employed with Walmart or any
Employer for twenty (20) or more years; or (2) the Participant has attained age
fifty (50) and completed at least five (5) years of participation in the Plan.
With respect to Separations from Service before January 1, 2008, a Participant’s
eligibility for an installment payout is governed by the corresponding terms of
Appendix A (other than with respect to the timing of payout elections).



(ee)
Retirement Accounts means the bookkeeping accounts maintained on behalf of a
Participant to reflect Deferred Equity, Deferred Compensation, Deferred Bonus,
Deferred Special Bonus, Deferred Retention Bonus and Incentive Payment amounts
allocated to such Accounts pursuant to the Participant’s elections hereunder,
and earnings thereon. Each Participant may have up to two (2) Retirement
Accounts at any time. All Scheduled In-Service Accounts will be distributed in a
lump sum.



(ff)
Scheduled In-Service Account means one or more bookkeeping accounts maintained
on behalf of a Participant to reflect Deferred Compensation, Deferred Bonus,
Deferred Special Bonus and Deferred Retention Bonus amounts credited to such
Accounts pursuant to the Participant’s elections hereunder, and earnings
thereon.

   
(gg)
Scheduled Pay Date means, with respect to each Scheduled In-Service Account, the
first day of a calendar month selected by the Participant in accordance with
Article III. In no event shall such date be earlier than the first day of the
second Plan Year beginning after the Plan Year for which deferrals are first
made to such Account. Once selected, the date with respect to any Scheduled
In-Service Account is irrevocable.



5

--------------------------------------------------------------------------------





(hh)
Separation from Service means the Participant has a termination of employment
with the Employer (other than on account of death). Whether a termination of
employment has occurred shall be determined based on whether the facts and
circumstances indicate the Participant and Employer reasonably anticipate that
no further services will be performed by the Participant for the Employer;
provided, however, that a Participant shall be deemed to have a termination of
employment if the level of services he or she would perform for the Employer
after a certain date permanently decreases to no more than twenty percent (20%)
of the average level of bona fide services performed for the Employer (whether
as an employee or independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer for less than 36
months). For this purpose, a Participant is not treated as having a Separation
from Service while he or she is on a military leave, sick leave, or other bona
fide leave of absence, if the period of such leave does not exceed six (6)
months, or if longer, so long as the Participant has a right to reemployment
with the Employer under an applicable statute or by contract.



(ii)
Separation Pay Date means the last day of the calendar month in which falls the
date that is six (6) months after a Participant’s Separation from Service.



(jj)
SIP Deferral Procedures means the Deferral Procedures under the Walmart Inc.
Stock Incentive Plan of 2005 (or any predecessor procedures thereof).



(kk)
Special Bonus means any bonus payable to a Participant pursuant to the terms of
the Participant’s initial offer letter of employment which is dated on or after
January 1, 2008. To constitute a Special Bonus hereunder, the offer letter must
specifically refer to the deferability of the bonus by explicit reference to
this Plan and the offer letter and deferral election must be accepted and
elected in writing by the Eligible Officer before his or her commencement of
employment.



(ll)
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to subsections (b)(1), (b)(2) and
(d)(1)(B)), the loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.



(mm)
Valuation Date means the last day of each Plan Year or, from and after April 1,
2008, each day of the Plan Year.



(nn)
Walmart means Walmart Inc., a Delaware corporation.

ARTICLE III.
DEFERRED COMPENSATION/BONUSES AND
EMPLOYER CONTRIBUTION CREDITS --
ESTABLISHMENT OF ACCOUNTS


6

--------------------------------------------------------------------------------





3.1    Deferred Compensation.
(a)
For each Plan Year, each Eligible Officer may elect to defer all or a portion of
what would otherwise be the Eligible Officer’s Compensation to be paid for such
Plan Year by Walmart or a Related Affiliate designated by the Committee as a
participating employer. Amounts deferred will be deferred pro ratably for each
payroll period of the Plan Year. All deferral elections made under this Section
3.1 must be filed with Executive Compensation on forms (which may be electronic)
approved by Executive Compensation. Notwithstanding any provisions hereunder to
the contrary, no deferral election may be made by an Eligible Officer with
respect to Compensation that is payable to the Eligible Officer effective with
respect to the first payroll period that begins after February 1, 2012 and
effective for all payroll periods and Plan Years beginning thereafter.

(b)
Compensation deferral elections must be filed:

(1)
no later than the December 31 preceding the Plan Year for which the deferral
election is to be effective; or

(2)
with respect to an Eligible Officer who first becomes a Participant during the
Plan Year, within thirty (30) days of the first date he or she becomes eligible
to participate in this Plan, the SIP Deferral Procedures, or any other plan
required by Code Section 409A to be aggregated with this Plan. For purposes of
this rule, an Eligible Officer will not be treated as a participant in any such
plan if:

(A)
he or she was not eligible to participate in the Plan (or the SIP Deferral
Procedures or any other plan required by Code Section 409A to be aggregated with
this Plan) at any time during the twenty-four (24)-month period ending on the
date he or she again becomes an Eligible Officer, or

(B)
he or she was paid all amounts previously due under the Plan (and the SIP
Deferral Procedures and any other plan required by Code Section 409A to be
aggregated with this Plan) and, on and before the date of the last such payment,
was not eligible to continue to participate in the Plan (and the SIP Deferral
Procedures and any other plan required by Code Section 409A to be aggregated
with this Plan) for periods after such payment.

A deferral election under this Section 3.1(b)(2) will be effective only with
respect to Compensation for payroll periods beginning after the payroll period
in which the Eligible Officer’s election form (which may be electronic) is
received by Executive Compensation.
(c)
Effective with respect to Compensation deferrals for Plan Years beginning on or
after April 1, 2009, the Eligible Officer shall also make an election each Plan
Year within the time prescribed above to allocate his or her Compensation



7

--------------------------------------------------------------------------------





deferrals for such Plan Year to one or both of his or her Retirement Accounts.
If such allocation will be the first allocation to a Retirement Account, the
Eligible Officer shall also elect the form of distribution with respect to such
Account. Effective with respect to Compensation deferrals for Plan Years
beginning on or after February 1, 2010, the Eligible Officer may also elect to
allocate his or her Compensation deferrals for the Plan Year to one or more
Scheduled In-Service Accounts, in addition to his or her Retirement Accounts. If
an Eligible Officer allocates deferrals to a new Scheduled In-Service Account,
he or she must also designate the Scheduled Pay Date with respect to such
Account.
3.2Deferred Bonuses
(a)
Each Eligible Officer may elect to defer all or a portion of the Eligible
Officer’s bonus (if any) for a performance period under the MIP. All bonus
deferral elections made under this Section 3.2 must be filed with Executive
Compensation on forms (which may be electronic) approved by Executive
Compensation. Notwithstanding any provisions hereunder to the contrary, no
deferral election may be made by an Eligible Officer with respect to the
Eligible Officer’s bonus (if any) for any performance period under the MIP that
begins on or after February 1, 2012.

(b)
Bonus deferral elections must be filed:

(1)
for performance periods under the MIP beginning before January 1, 2009, within
the time period provided under applicable prior Plan documents;

(2)
for performance periods under the MIP beginning on or after January 1, 2009, the
bonus deferral election must be filed:

(A)
no later than the December 31 preceding the performance period for which the
deferral election is to be effective; or

(B)
with respect to an Eligible Officer who first becomes a Participant during the
Plan Year, within thirty (30) days of the first date he or she becomes eligible
to participate in this Plan, the SIP Deferral Procedures, or any other plan
required by Code Section 409A to be aggregated with this Plan. For purposes of
this rule, an Eligible Officer will not be treated as a participant in any such
plan if:

(i)
he or she was not eligible to participate in the Plan (or the SIP Deferral
Procedures or any other plan required by Code Section 409A to be aggregated with
this Plan) at any time during the twenty-four (24)-month period ending on the
date he or she again becomes an Eligible Officer, or

(ii)
he or she was paid all amounts previously due under the Plan (and the SIP
Deferral Procedures and any other plan required by Code Section 409A to be
aggregated with this Plan) and, on and before the date of the last such payment,



8

--------------------------------------------------------------------------------





was not eligible to continue to participate in the Plan (and the SIP Deferral
Procedures and any other plan required by Code Section 409A to be aggregated
with this Plan) for periods after such payment.


A bonus deferral election under this Section 3.2(b)(2)(B) will be effective only
with respect to bonus paid for services performed after such election. For this
purpose, the amount of the bonus payable to the Eligible Officer for services
rendered subsequent to the Eligible Officer’s election will be determined by
multiplying the bonus by a fraction, the numerator of which is the number of
calendar days remaining in the performance period after the election and the
denominator of which is the total number of calendar days in such performance
period. For purposes of this Section 3.2(b)(2)(B), the date of an Eligible
Officer’s election is the date the executed election form (which may be
electronic) is received by Executive Compensation.
(c)
Effective with respect to performance periods under the MIP beginning on or
after January 1, 2009, the Eligible Officer shall also make an election within
the time prescribed above to allocate his or her bonus deferrals to one or both
of his or her Retirement Accounts. If such allocation will be the first
allocation to a Retirement Account, the Eligible Officer shall also elect the
form of distribution with respect to such Account. Effective with respect to
performance periods beginning on or after January 1, 2010, the Eligible Officer
may also elect to allocate his or her bonus deferrals to one or more Scheduled
In-Service Accounts, in addition to his or her Retirement Accounts. If an
Eligible Officer allocates deferrals to a new Scheduled In-Service Account, he
or she must also designate the Scheduled Pay Date with respect to such Account.



3.3Deferred Special Bonuses.


(a)
An Eligible Officer may elect to defer all or a portion of any Special Bonuses
to be paid by Walmart or a Related Affiliate designated by the Committee as a
participating employer. All deferral elections made under this Section 3.3 must
be filed with Executive Compensation on forms (which may be electronic) approved
by Executive Compensation. For purposes of this Section 3.3, the date of an
Eligible Officer’s election is the date the executed election form (which may be
electronic) is received by Executive Compensation. Notwithstanding any
provisions hereunder to the contrary, no deferral election may be made on or
after February 1, 2012, by an Eligible Officer with respect to any Special Bonus
payable to the Eligible Officer.



(b)
Special Bonus deferral elections must be filed:



(1)
no later than the Eligible Officer’s commencement of employment as an Eligible
Officer with Walmart or a Related Affiliate designated by the Committee as a
participating employer; or



9

--------------------------------------------------------------------------------





(2)
if the Eligible Officer is or ever was a participant in this Plan, the SIP
Deferral Procedures, or any other plan required by Code Section 409A to be
aggregated with this Plan, Section 3.3(b)(1) shall not apply and the Eligible
Officer may not make a deferral election with respect to Special Bonuses,
unless:



(A)
he or she was not eligible to participate in the Plan (or the SIP Deferral
Procedures or any other plan required by Code Section 409A to be aggregated with
this Plan) at any time during the twenty-four (24)-month period ending on the
date he or she again becomes an Eligible Officer, or



(B)
he or she was paid all amounts previously due under the Plan (and the SIP
Deferral Procedures and any other plan required by Code Section 409A to be
aggregated with this Plan) and, on and before the date of the last such payment,
was not eligible to continue to participate in the Plan (and the SIP Deferral
Procedures and any other plan required by Code Section 409A to be aggregated
with this Plan) for periods after such payment.



(c)
Effective with respect to Special Bonus deferral elections made on or after
January 1, 2009, the Eligible Officer shall also make an election within the
time prescribed above to allocate his or her Special Bonus deferrals to one or
both of his or her Retirement Accounts. If such allocation will be the first
allocation to a Retirement Account, the Eligible Officer shall also elect the
form of distribution with respect to such Account. Effective with respect to
Special Bonus deferral elections made on or after February 1, 2010, the Eligible
Officer may also elect to allocate his or her Special Bonus deferrals to one or
more Scheduled In-Service Accounts, in addition to his or her Retirement
Accounts. If an Eligible Officer allocates deferrals to a new Scheduled
In-Service Account, he or she must also designate the Scheduled Pay Date with
respect to such Account.



3.4Deferred Retention Bonuses.


(a)
An Eligible Officer may elect to defer all or a portion of any Retention Bonuses
to be paid by Walmart or a Related Affiliate designated by the Committee as a
participating employer. All deferral elections made under this Section 3.4 must
be filed with Executive Compensation on forms (which may be electronic) approved
by Executive Compensation. For purposes of this Section 3.4, the date of an
Eligible Officer’s election is the date the executed election form (which may be
electronic) is received by Executive Compensation. Notwithstanding any
provisions hereunder to the contrary, no deferral election may be made on or
after February 1, 2012, by an Eligible Officer with respect to any Retention
Bonus payable to the Eligible Officer.



(b)
Retention Bonus deferral elections must be filed within thirty (30) after the
Eligible Officer obtains the legally binding right to the Retention Bonus.



10

--------------------------------------------------------------------------------





(c)
Effective with respect to Retention Bonus deferral elections made on or after
January 1, 2009, the Eligible Officer shall also make an election within the
time prescribed above to allocate his or her Retention Bonus deferrals to one or
both of his or her Retirement Accounts. If such allocation will be the first
allocation to a Retirement Account, the Eligible Officer shall also elect the
form of distribution with respect to such Account. Effective with respect to
Retention Bonus deferral elections made on or after January 1, 2010, the
Eligible Officer may also elect to allocate his or her Retention Bonus deferrals
to one or more Scheduled In-Service Accounts, in addition to his or her
Retirement Accounts. If an Eligible Officer allocates deferrals to a new
Scheduled In-Service Account, he or she must also designate the Scheduled Pay
Date with respect to such Account.

3.5Incentive Payments.
An Eligible Officer who first becomes a Participant after December 31, 2008 must
make an election with respect to the allocation of his or her Incentive
Payments, if any, between his or her Retirement Accounts. Such election must be
made within the earliest of the time periods applicable under Sections 3.1, 3.2,
3.3. and 3.4 for making an initial deferral election for the first Plan Year of
participation. In the event the Participant fails to make a timely election with
respect to the allocation of his or her Incentive Payments, the Participant
shall be deemed to have elected to have his or her Incentive Payments allocated
entirely to his or her Retirement Account #1. Notwithstanding anything herein to
the contrary, once made (or deemed made), a Participant’s allocation election
under this Section 3.5 is irrevocable.
3.6Irrevocability of Deferral Elections.
(a)
Except as otherwise provided herein, once made for a Plan Year, a deferral
election under Sections 3.1(b)(1), 3.1(c), 3.2(b)(1), 3.2(c), 3.3(b)(1), 3.3(c),
3.4(b)and 3.4(c) may not be revoked, changed or modified after the applicable
filing deadline specified in such sections, and a deferral election under
Sections 3.1(b)(2) and Section 3.2(b)(2) may not be revoked, changed or modified
after the date of the election as provided in Sections 3.1(b)(2) and 3.2(b)(2).
An election for one Plan Year will not automatically be given effect for a
subsequent Plan Year, so that if deferral is desired for a subsequent Plan Year,
a separate election must be made by the Eligible Officer for such Plan Year or
performance period. Notwithstanding the preceding, if an Eligible Officer makes
a deferral election for a Plan Year but fails to make an election as to the
allocation of deferrals for such Plan Year among his or her Accounts, such
deferrals shall be allocated based on source in the same manner as they were
allocated for such source for the last Plan Year for which the Participant made
an allocation election or, if none, equally to his or her then effective
Retirement Accounts.

(b)
In the event an Eligible Officer has a Separation from Service for any reason,
then: (1) his or her deferral election under Section 3.1 will terminate as of
the date of such Separation from Service (but will be effective with respect to
the last regular paycheck issued to such Eligible Officer), regardless of
whether the Eligible Officer continues to receive Compensation, or other
remuneration, from



11

--------------------------------------------------------------------------------





Walmart or any Employer thereafter; (2) his or her deferral election under
Section 3.2 will remain in effect with respect to the bonus (if any) paid to him
or her under the MIP for the performance period in which such Separation from
Service occurs; (3) his or her deferral election under Section 3.3 will remain
in effect with respect to any Special Bonus (if any) paid to him or her to which
such election relates; and (4) his or her deferral election under Section 3.4
will remain in effect with respect to any Retention Bonus (if any) paid to him
or her to which such election relates.


(c)
If an Eligible Officer has a Separation from Service for any reason and is
rehired (whether or not as an Eligible Officer) within the same Plan Year or
performance period, as applicable, his or her deferral elections under Sections
3.1, 3.2, 3.3 and 3.4 shall be automatically reinstated and shall remain in
effect for the remainder of such Plan Year or performance period, as applicable.



(d)
In the event an Eligible Officer ceases to be an Eligible Officer (other than on
account of a Separation from Service):



(1)
during any Plan Year, then his or her deferral election under Section 3.1 will
terminate as of the next following December 31. In addition, in the event the
Compensation of such individual is reduced as a result of the change in status,
his or her deferral election following such loss and through the date of
termination of such election as provided in the preceding sentence will be pro
rated based on his or her new level of Compensation;



(2)
then his or her deferral election under Section 3.2 will terminate for any
performance period beginning in the calendar year following the year of the loss
of Eligible Officer status;



(3)
then his or her deferral election under Section 3.3 shall continue in effect
with respect to any Special Bonuses (if any) paid after such loss of Eligible
Officer status; and



(4)
then his or her deferral election under Section 3.4 shall continue in effect
with respect to any Retention Bonuses (if any) paid after such loss of Eligible
Officer status.



(e)
Notwithstanding anything herein to the contrary, in the event an Eligible
Officer goes on an unpaid leave of absence, his or her deferral election under
Section 3.1 shall automatically cease when he or she commences the unpaid leave
of absence; provided, however, that if he or she returns from the unpaid leave
of absence during the same Plan Year, his or deferral election under Section 3.1
shall automatically resume immediately upon return from the leave of absence and
shall continue in effect for the balance of the Plan Year. An Eligible Officer’s
deferral election under Section 3.1 shall remain in effect with respect to any
Compensation paid while on a leave of Absence. An Eligible Officer’s deferral
elections under Sections 3.2, 3.3 and 3.4 shall not be affected by his or her
leave of absence.



12

--------------------------------------------------------------------------------





3.7Automatic Suspension of Deferral Elections.


(a)
In the event a Participant receives a distribution from the Walmart 401(k) Plan
(or any other plan or successor plan sponsored by Walmart or any Related
Affiliate) on account of hardship, which distribution is made pursuant to
Treasury Regulations Section 1.401(k)-1(d)(3) and requires suspension of
deferrals under other arrangements such as this Plan, the Participant’s deferral
elections under Sections 3.1, 3.2, 3.3 and 3.4, if any, pursuant to which
deferrals would otherwise be made during the six (6)-month period following the
date of the distribution shall be cancelled.



(b)
In the event a Participant requests a distribution pursuant to Section 5.5 due
to an Unforeseeable Emergency, or the Participant requests a cancellation of
deferrals under the Plan in order to alleviate his or her Unforeseeable
Emergency, and the Committee determines that the Participant’s Unforeseeable
Emergency may be relieved through the cessation of deferrals under the Plan,
some or all the Participant’s deferral elections under Sections 3.1, 3.2, 3.3
and 3.4 for such Plan Year or performance period, as applicable, if any, as
determined by the Committee, shall be cancelled as soon as administratively
practicable following such determination by the Committee.



3.8Employer Contribution Credits.


As of any date during a Plan Year, Walmart may credit to a Participant’s Company
Account an amount determined in the sole discretion of the Committee, which
amount may differ among Participants or categories of Participants designated by
the Committee. A Participant shall become vested in his or her Company Account,
plus earnings thereon, in accordance with the vesting schedule imposed by the
Committee. The Participant’s Company Account shall be distributed pursuant to
Article V only to the extent vested as of the applicable distribution date.
3.9Crediting of Deferrals and Employer Contribution Credits.


Deferred Compensation, Deferred Bonuses, Deferred Special Bonuses, Deferred
Retention Bonuses, Deferred Equity, Employer Contribution Credits and Incentive
Payments will be credited to each Participant’s Account as follows:


(a)
Deferred Compensation will be credited to the Participant’s Account as of the
date such Compensation would have otherwise been paid in cash;



(b)
Deferred Bonuses, Deferred Special Bonuses and Deferred Retention Bonuses will
be credited to the Participant’s Account as of the date the bonus would have
otherwise been paid in cash;

  
(c)
Deferred Equity will be credited to the Participant’s Account as of the date the
restrictions on such awards lapse or, in the case of Performance Shares, as of
the date payment of such award is processed;





13

--------------------------------------------------------------------------------





(d)
Employer Contribution Credits will be credited to the Participant’s Account as
of the date specified by the Committee; and

(e)
Incentive Payments will be credited to the Participant’s Account as of the last
day of the Plan Year specified in Section 4.2 (or as otherwise provided in
Sections 4.2(e) and (f)).

A Participant’s Account, including earnings credited thereto, will be maintained
by the Committee until the Participant’s Plan benefits have been paid in full.
3.10Nature of Accounts.
Each Participant’s Account will be used solely as a measuring device to
determine the amount to be paid a Participant under this Plan. The Accounts do
not constitute, nor will they be treated as, property or a trust fund of any
kind. All amounts at any time attributable to a Participant’s Account will be,
and remain, the sole property of Walmart. A Participant’s rights hereunder are
limited to the right to receive Plan benefits as provided herein. The Plan
represents an unsecured promise by Walmart to pay the benefits provided by the
Plan.
3.11Valuation of Accounts.
Effective April 1, 2008, each Participant’s Account will be valued daily as of
each Valuation Date.
ARTICLE IV.
ADDITIONS TO ACCOUNTS -- CREDITED EARNINGS
AND INCENTIVE PAYMENTS
4.1Credited Earnings.
Every Valuation Date during a Plan Year, a Participant’s Account will be
credited with an equivalent of a daily rate of simple interest based on the
annual rate on 10-year Treasury notes determined as of the first business day of
January preceding such Plan Year, plus 270 basis points.
4.2Incentive Payments.
The Incentive Payments described below will be credited to a Participant’s
Account. A Participant’s entitlement to an Incentive Payment will be governed by
this Section 4.2.
(a)
The Incentive Payments provided in this Section apply to a Participant’s
recognized Deferred Compensation and Deferred Bonuses for a Plan Year (other
than Deferred Compensation and Deferred Bonuses allocated to the Participant’s
Scheduled In-Service Accounts) and credited Plan earnings thereon, whether
credited to the Participant’s Account or Grandfathered Account. For this
purpose, Deferred Bonuses shall be treated as being “for a Plan Year” for the
Plan Year to which the Deferred Bonus pertains. Incentive Payments are
separately awarded based upon a Participant’s recognized



14

--------------------------------------------------------------------------------





Deferred Compensation and Deferred Bonuses for a given Plan Year and credited
Plan earnings thereon.


(b)
The amount of an Incentive Payment is based on the Participant’s recognized
Deferred Compensation and Deferred Bonuses for a Plan Year (other than Deferred
Compensation and Deferred Bonuses allocated to the Participant’s Scheduled
In-Service Accounts), plus credited Plan earnings on such sums through and
including the Incentive Payment award date. The amount by which a Participant’s
Deferred Compensation and Deferred Bonuses for a Plan Year (other than Deferred
Compensation and Deferred Bonuses allocated to the Participant’s Scheduled
In-Service Accounts) exceed twenty percent (20%) of the Participant’s base
compensation will not be recognized in computing an Incentive Payment. Base
compensation for this purpose means the Participant’s annual base rate of
compensation for the last full payroll period in such Plan Year. Credited Plan
earnings on such nonrecognized Deferred Compensation or Deferred Bonuses are
likewise not taken into account in determining the amount of an Incentive
Payment. Further, in no event shall Deferred Special Bonuses, Deferred Retention
Bonuses, Deferred Equity or any Employer Contribution Credits be taken into
account in determining the amount of an Incentive Payment.



(c)
If a Participant remains continuously employed with Walmart or any Employer for
a period of ten (10) consecutive full Plan Years, beginning with the first day
of the first Plan Year in which the Participant had a Deferred Compensation or
Deferred Bonus election in effect under this Plan or a Prior Agreement, and
ending with the last day of the tenth (10th) Plan Year of such period, an
Incentive Payment will be credited to the Participant’s Account as of the last
day of such tenth (10th) Plan Year. The Incentive Payment will be equal to
twenty percent (20%) of the Participant’s recognized Deferred Compensation and
Deferred Bonuses for ten (10), but not less than five (5), Plan Years (i.e., the
first six (6) Plan Years of such ten (10)-year period), plus credited Plan
earnings thereon through the award date. For each full Plan Year thereafter in
which the Participant remains continuously employed with Walmart or any
Employer, an Incentive Payment will be credited to the Participant’s Account as
of the last day of such Plan Year. Such Incentive Payment will be equal to
twenty percent (20%) of the Participant’s recognized Deferred Compensation and
Deferred Bonuses for the first Plan Year of the five (5)-consecutive Plan Year
period ending on the award date, plus credited Plan earnings thereon through the
award date.



(d)
If a Participant remains continuously employed with Walmart or any Employer for
a period of fifteen (15) consecutive full Plan Years, beginning with the first
day of the first Plan Year in which the Participant had a Deferred Compensation
or Deferred Bonus election in effect under this Plan or a Prior Agreement, and
ending with the last day of the fifteenth (15th) Plan Year of such period, an
Incentive Payment will be credited to the Participant’s Account as of the last
day of such fifteenth (15th) Plan Year. The Incentive Payment will be equal to
ten percent (10%) of the Participant’s recognized Deferred Compensation and



15

--------------------------------------------------------------------------------





Deferred Bonuses for fifteen (15), but not less than ten (10), Plan Years (i.e.,
the first six (6) Plan Years of such fifteen (15)-year period), plus credited
Plan earnings thereon through the award date. For each full Plan Year thereafter
in which the Participant remains continuously employed with Walmart or any
Employer, an Incentive Payment will be credited to the Participant’s Account as
of the last day of such Plan Year. Such Incentive Payment will be equal to ten
percent (10%) of the Participant’s recognized Deferred Compensation and Deferred
Bonuses for the first Plan Year of the ten (10)-consecutive Plan Year period
ending on the award date, plus credited Plan earnings thereon through the award
date. The Incentive Payments provided in this Section 4.2(d) shall not take into
account Incentive Payments credited under Section 4.2(c) or credited Plan
earnings thereon.


(e)
The Incentive Payments provided in this Section 4.2(e) only apply if a
Participant has been a Participant under the Plan (or a Prior Agreement) for
five (5) or more full Plan Years and if the Participant dies, becomes Disabled,
or has a Separation from Service on or after he or she has been continuously
employed with Walmart or an Employer for twenty (20) or more years or after
attaining age fifty-five (55) before satisfaction of the ten (10)-year or
fifteen (15)-year periods described in Sections 4.2(c) and (d) above, after
taking into account the application of Section 4.2(f). In that event, only the
Incentive Payment next to be credited (i.e., twenty percent (20%) or ten percent
(10%)) will be credited to the Participant’s Account as provided in this Section
4.2(e). In the event the Participant had not yet been awarded or credited with a
twenty percent (20%) Incentive Payment under Section 4.2(c), the Incentive
Payment provided by this Section 4.2(e) will be based upon the ratio of: (1) the
number of full Plan Years worked since and including the first Plan Year in
which the Participant had a Deferred Compensation or Deferred Bonus election in
effect under this Plan or a Prior Agreement, to (2) ten (10), multiplied by
twenty percent (20%). Such Incentive Payment will be based upon recognized
amounts for the Plan Years which would otherwise have been considered in
calculating the Participant’s first Incentive Payment under Section 4.2(c). If
the Participant has been awarded a twenty percent (20%) Incentive Payment
provided in Section 4.2(c), the Incentive Payment provided by this Section
4.2(e) will be based upon the ratio of: (1) the number of full Plan Years worked
since the award date of the initial twenty percent (20%) Incentive Payment, to
(2) five (5), multiplied by ten percent (10%). Such Incentive Payment will be
based upon recognized amounts for the Plan Years which would otherwise have been
considered in calculating the Participant’s first Incentive Payment under
Section 4.2(d). The Incentive Payment provided under this Section 4.2(e) will be
determined and credited to the Participant’s Account as of the date the
Participant’s Plan benefits are distributed in a lump sum payment. In addition,
the Participant’s Account will also be credited as of such date with interest
pursuant to Section 4.1 determined as though the Incentive Payment provided
under this Section 4.2(e) had been credited to the Participant’s Account on the
last day of the Plan Year preceding the Participant’s death, Disability or
Separation from Service. If, however, a Participant’s benefits are to be
distributed in installments, the amounts provided under this Section 4.2(e) will
be



16

--------------------------------------------------------------------------------





determined and credited to the Participant’s Account as of the distribution date
of the initial installment.
(f)
This Section 4.2(f) shall not apply with respect to Plan Years beginning after
March 31, 2009. With respect to Plan Years beginning before March 31, 2009, the
Incentive Payments provided in this Section 4.2(f) apply only with respect to
those Participants who: (1) incur a Separation from Service on or after the last
day of a Fiscal Year, but before the immediately following last day of a Plan
Year (e.g., on or after January 31, but before the next March 31); and (2) who,
but for such Separation from Service before the last day of a Plan Year, would
have been credited with an Incentive Payment under Section 4.2(c) and/or 4.2(d).
In that event, the Incentive Payments which would have been credited to the
Participant’s Account but for such early Separation from Service will be
credited to the Participant’s Account as if the Participant had remained
employed with Walmart or any Employer through the last day of the Plan Year,
with no reduction due to the early Separation from Service. The Incentive
Payments provided under this Section 4.2(f) will be determined and credited to
the Participant’s Account as of the last day of the Plan Year in which the
Participant’s Separation from Service occurs.

ARTICLE V.
PAYMENT OF PLAN BENEFITS
5.1Scheduled In-Service Benefits.
(a)
In-Service Benefits. Each of a Participant’s Scheduled In-Service Accounts will
be distributed in a lump sum within the 90-day period commencing on the
Scheduled Pay Date applicable to such Scheduled In-Service Account. The lump sum
amount will be the value of the applicable Participant’s Scheduled In-Service
Account as of the Scheduled Pay Date.

(b)
Intervening Separation or Death. Notwithstanding the preceding, should an event
occur prior to the Scheduled Pay Date of any Scheduled In-Service Account that
would trigger a distribution under Section 5.2 or 5.3 earlier than the Scheduled
Pay Date, such Scheduled In-Service Account or Accounts shall be distributed in
accordance with Section 5.2 or 5.3, as applicable, and not in accordance with
Section 5.1(a).

5.2Separation and Retirement Benefits.
(a)
Separation Benefits. In the event of a Participant’s Separation from Service
other than on account of Retirement or death, the Participant’s Account will be
distributed in a lump sum under Section 5.2(c).

(b)
Retirement Benefits. If the Participant’s Separation from Service is on account
of Retirement, the Participant’s Scheduled In-Service Accounts will be
distributed in a lump sum under Section 5.2(c) and the Participant’s Company
Account and Retirement Accounts will be distributed in one of the forms provided
in Section 5.2(c) or 5.2(d) below in accordance with the Participant’s



17

--------------------------------------------------------------------------------





distribution election given effect under the provisions of Section 5.4 with
respect to each such Account.
(c)
Lump Sum Distributions.

(1)
Any lump sum to be paid under this Section 5.2(c) shall be paid within the
90-day period commencing on the Participant’s Separation Pay Date.

(2)
The lump sum amount will be the value of the Participant’s Account, Company
Account or Retirement Accounts, as applicable, as of the last day of the month
preceding the date of the distribution.

(d)
Installment Distributions.

(1)
If the Participant’s Company Account or Retirement Account, as applicable, is to
be distributed in the form of annual installments, the first such installment
shall be made within the 90-day period commencing on the first January 31
following the Participant’s Separation from Service; provided, however, that if
such January 31 is earlier than the Participant’s Separation Pay Date, the first
such installment shall be made within the 90-day period commencing on the
Participant’s Separation Pay Date. Subsequent installments shall be made within
the 90-day period commencing on each successive January 31, until the
Participant’s benefits under such Account are distributed in full.

(2)
The Plan benefits will be paid in equal annual installments in an amount which
would fully amortize a loan equal to the lump sum value of the Participant’s
Company Account or Retirement Account, as applicable, determined in accordance
with Section 5.2(c)(2) (using as the distribution date the date of the first
installment) over the installment period, with interest calculated at the per
annum rate in effect for the Plan Year in which the Participant’s Separation
from Service occurs.

5.3Death Benefits.
(a)
General. In the event of the Participant’s death before incurring a Separation
from Service or before commencement of benefits, the Participant’s Account will
be distributed in one of the forms provided in Section 5.3(b) or 5.3(c) below in
accordance with the Participant’s distribution election given effect under the
provisions of Section 5.4 below.

A Participant may elect only one form of payment for all beneficiaries (at any
level.) If the Participant fails to make an effective election as provided in
Section 5.4 below, the Participant will be deemed to have elected distribution
in a lump sum under Section 5.3(b) for all beneficiary levels.
(b)
Lump Sum Distributions.





18

--------------------------------------------------------------------------------





(1)
Any lump sum to be paid under this Section 5.3(b) shall be paid within the
90-day period commencing on the last day of the month in which the Participant’s
death occurs.

(2)
The lump sum amount will be the value of the Participant’s Account as of the
last day of the month preceding the date of distribution.

(c)
Installment Distributions.

(1)
If the Participant’s Account is to be distributed in the form of annual
installments, the first such installment shall be made within the 90-day period
commencing on the first January 31 coincident with or next following the
Participant’s death. Subsequent installments will be made during the 90-day
period commencing on each successive January 31, until the Participant’s
benefits are distributed in full.

(2)
The Plan benefits will be paid in equal annual installments in an amount which
would fully amortize a loan equal to the lump sum value of the Participant’s
Account determined in accordance with Section 5.3(b)(2) (using as the
distribution date the date of the first installment) over the installment
period, with interest calculated at the per annum rate in effect for the Plan
Year in which the Participant’s death occurs.

(d)
Death After Commencement of Installments. Notwithstanding the preceding, in the
event of a Participant’s death after installment payments to the Participant
have commenced, such installment payments shall continue to be made to the
Participant’s designated beneficiary in the same manner as they were being
distributed to the Participant prior to his or her death, provided, however,
that if the Participant’s distribution election applicable to Section 5.3(a) is
a lump sum payment, the Participant’s remaining installments will be distributed
in lump sum to the Participant’s designated beneficiary within the 90-day period
commencing on the last day of the month in which the Participant’s death occurs.

(e)
Designation of Beneficiary. A Participant may, by written or electronic
instrument delivered to the Committee in the form prescribed by the Committee,
designate primary and contingent beneficiaries (which may be a trust or trusts)
to receive any benefit payments which may be payable under this Plan following
the Participant’s death, and may designate the proportions in which such
beneficiaries are to receive such payments. Any such designation will apply to
both the Participant’s Account and his or her Grandfathered Account, if any; a
Participant may not designate different beneficiaries for his or her Account and
Grandfathered Account. A Participant may change such designation from time to
time and the last designation filed with the Committee in accordance with its
procedures prior to the Participant’s death will control. For this purpose, a
Participant’s most recent beneficiary designation properly filed under a Prior
Agreement shall continue to be given effect until otherwise modified in
accordance with the provisions of this Section. In the event no beneficiary is
designated, or if all designated beneficiaries predecease the Participant,
payment



19

--------------------------------------------------------------------------------





shall be payable to the following “default” beneficiaries of the Participant in
the following order of priority: (1) the Participant’s surviving spouse known to
the Committee, if any; (2) the Participant’s living children known to the
Committee in equal shares; (3) the Participant’s living parents known to the
Committee in equal shares; (4) the Participant’s surviving siblings known to the
Committee in equal shares; or (5) the beneficiary’s estate for distribution in
accordance with the terms of the beneficiary’s last will and testament or as a
court of competent jurisdiction shall determine.
(f)
Death of Beneficiary. In the event a beneficiary dies before full payment of the
Participant’s benefits under the Plan, benefits that would have been paid to
such beneficiary shall continue in the same form in equal shares to the
remaining beneficiaries at the same level (i.e., primary, contingent) and, if
none, to the next level of beneficiaries. If there are no beneficiaries at the
next level, then any remaining benefits shall be paid to the following “default”
beneficiaries of the last living beneficiary in the following order of priority:
(1) the beneficiary’s surviving spouse known to the Committee, if any; (2) the
beneficiary’s living children known to the Committee in equal shares; (3) the
beneficiary’s surviving parents known to the Committee in equal shares; (4) the
beneficiary’s surviving siblings known to the Committee in equal shares; or (5)
the beneficiary’s estate for distribution in accordance with the terms of the
beneficiary’s last will and testament or as a court of competent jurisdiction
shall determine.

5.4Form of Distribution.
(a)
Forms Available. If a Participant’s Separation from Service is on account of the
Participant’s Retirement or is due to death, distribution of his or her Company
Account and Retirement Accounts or, in the event of death, his or her Account,
may be made, at the Participant’s election per this Section 5.4, in one of the
following forms:

(1)
a lump sum;

(2)
subject to the minimum account value restriction below, substantially equal
annual installments over a period not to exceed fifteen (15) years; or

(3)
solely with respect to distribution of the Participant’s Account in the event of
death, partially a lump sum and, subject to the minimum account value
restriction below, substantially equal annual installments over a period not to
exceed fifteen (15) years;

provided, however, that an installment election will be given effect only if, as
of the date on which any lump sum payment would be valued, the value of the
Participant’s Company Account or Retirement Account, as applicable, or in the
event of death, Account, is at least fifty-thousand dollars ($50,000). Any
Participant whose Company Account or Retirement Account, as applicable, or in
the event of death, Account, is valued at less than fifty-thousand dollars
($50,000) as of the date on which any lump sum payment would be valued shall be
defaulted to a lump sum payment.


20

--------------------------------------------------------------------------------





(b)
Retirement Accounts.

(1)
The Account balance of a Participant as of December 31, 2008 shall, as of such
date, be allocated to his or her Retirement Accounts in a manner determined by
Executive Compensation to be consistent with his or her last affirmative form of
payment election filed with Executive Compensation on or before December 31,
2008; provided, however, that in no event may any such election made in 2008
defer any amount otherwise payable during 2008 to 2009 or any later year or
accelerate any amount otherwise payable during 2009 or any later year into 2008.
(Notwithstanding the preceding, in the event a Participant’s affirmative form of
payment outstanding on December 31, 2008 is an “account balance-driven”
election, the Participant’s Account shall be allocated as of such date in
accordance with his or her election, as though distribution would occur on
December 31, 2008.) Deferrals (including Employer Contribution Credits and
Incentive Payments) credited to the Participant’s Account after December 31,
2008 and through March 31, 2009 shall also be allocated to the Participant’s
Retirement Accounts in accordance with such election. Any form of payment
election filed during 2008 shall be deemed to have been made under applicable
Internal Revenue Service transition relief (and thus shall not be subject to
Sections 5.4(d)(1), (d)(2) and (d)(3)), unless the Participant specifically
waives such transition relief. Any distribution election made after December 31,
2008 shall be subject to Section 5.4(d).

(2)
With respect to any individual who is a Participant as of December 31, 2008,
Incentive Payments credited after March 31, 2009, if any, will be allocated to
his or her Retirement Accounts in accordance with his or her last affirmative
form of payment election filed with Executive Compensation on or before December
31, 2008, which election may be separate from the election provided in Section
5.4(b)(1) above. Such election shall be irrevocable as of December 31, 2008.

(c)
Company Account. A Participant’s Company Account shall be paid in the form of a
lump sum, unless the Participant makes a subsequent distribution election in
accordance with Section 5.4(d).

(d)
Subsequent Elections. A Participant may change his or her distribution election
(or deemed distribution election) with respect to his or her Company Account or
Retirement Account or, in the event of death, his or her Account, per this
Section 5.4 at any time by making a new election (referred to in this subsection
as a “subsequent election”) on a form (which may be electronic) approved by
Executive Compensation and filed with Executive Compensation; provided, however,
that each such subsequent election shall be subject to the following
restrictions:

(1)
A subsequent election made after December 31, 2008 may not take effect until at
least twelve (12) months after the date on which such subsequent election is
made;



21

--------------------------------------------------------------------------------





(2)
Payment or initial payment pursuant to a subsequent election made after December
31, 2008 may not be made earlier than five (5) years from the date such payment
would have been made absent the subsequent election (but, for this purpose,
installment payments shall not commence until the first January 31 after such
delay), unless the distribution is made on account of the Participant’s death;

(3)
A subsequent election made after December 31, 2008 related to a payment must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid;

(4)
Payment of a Participant’s Company Account or Retirement Account or, in the
event of death, Account, pursuant to a subsequent election must be completed by
the last day of the Plan Year which contains the twentieth (20th) anniversary of
the Participant’s Separation Pay Date or the Participant’s death;

(5)
For purposes of this Section 5.4(d) and Code Section 409A, the entitlement to
annual installment payments is treated as the entitlement to a single payment;

(6)
A Participant may make more than one subsequent election; provided, however,
that any Participant who makes a form of payment election during 2008 and who
elects to waive transition relief as provided in Section 5.4(b)(1) shall not be
permitted to make a subsequent election after December 31, 2008 with respect to
his or her Retirement Accounts.

If a Participant’s distribution election does not satisfy the requirements of
this Section 5.4(d), it will not be recognized or given effect by the Committee.
In that event, distribution of the benefit will be made in accordance with the
Participant’s most recent distribution election which does satisfy the
requirements of this Section 5.4(d).
(e)
Filing of Election. A Participant’s distribution elections under Section 5.2(b)
or 5.3(a) must be filed with Executive Compensation on forms (which may be
electronic) prescribed by Executive Compensation.

5.5Distributions for Unforeseeable Emergencies.
(a)
In the event of an Unforeseeable Emergency, the Committee or its delegate, in
its sole and absolute discretion and upon written application of a Participant
or, following the Participant’s death, the beneficiary to whom a Participant’s
benefits are then being paid, or will be paid, pursuant to Section 5.3, may
direct immediate distribution of all or a portion of the Participant’s Account
(other than Employer Contribution Credits and Incentive Payments). The Committee
or its delegate will permit distribution on account of an Unforeseeable
Emergency only to the extent reasonably necessary to satisfy the emergency need,
plus amounts necessary to pay federal, state or local income taxes and penalties
reasonably anticipated to result from the distribution, after taking into



22

--------------------------------------------------------------------------------





account the extent to which such need is or may be relieved through
reimbursement or compensation by insurance, by liquidation of the Participant’s
or beneficiary’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by cessation of deferrals under the
Plan. Any distribution under this Section 5.5 shall first be made from the
Participant’s Scheduled In-Service Accounts (including earnings thereon), then
from his or her Retirement Accounts (including earnings thereon) in the
following order: Deferred Equity, Deferred Special Bonuses and Deferred
Retention Bonuses, then pro rata from Deferred Compensation and Deferred Bonus.
A Participant’s Incentive Payments under Section 4.2 shall be ratably adjusted
consistent with the above.


(b)
Notwithstanding anything in the Plan to the contrary, if Walmart reasonably
anticipates that its deduction with respect to any distribution under this
Section 5.5 would not be permitted due to the application of Code Section
162(m); such payment shall be suspended to the extent a deduction would not be
permitted until the earliest date at which it reasonably anticipates that the
deduction of such distribution would not be barred by application of Code
Section 162(m); provided, however, that the conditions of Section 5.5(a) are
still satisfied as of such date.



5.6Reductions Arising from a Participant’s Gross Misconduct.


Notwithstanding anything herein to the contrary, a Participant’s Plan benefits
are contingent upon the Participant not engaging in Gross Misconduct while
employed with Walmart or any Employer or any entity in which Walmart has an
ownership interest, or during such additional period as provided in Walmart’s
Statement of Ethics. In the event the Committee determines that the Participant
has engaged in Gross Misconduct during the prescribed period, then
notwithstanding any provisions hereunder to the contrary: (a) the Participant
shall forfeit all Employer Contribution Credits and Incentive Payments, and
credited Plan earnings thereon; (b) earnings credited to the Participant’s
Account derived from Deferred Compensation, Deferred Bonuses, Deferred Special
Bonuses, Deferred Retention Bonuses and Deferred Equity shall be recalculated
for each Plan Year to reflect the amount which would otherwise have been
credited if the applicable per annum rate were fifty percent (50%) of the per
annum rate in effect for such Plan Year; and (c) if the Participant is then
receiving installment payments, any remaining installments shall be recalculated
to reflect the amount which would otherwise have been paid if the applicable per
annum rate were fifty percent (50%) of the per annum rate in effect with respect
to such installment payments. Under no circumstances will a Participant forfeit
any portion of the Participant’s Deferred Compensation, Deferred Bonuses,
Deferred Special Bonuses, Deferred Retention Bonuses or Deferred Equity. Any
payments received hereunder by a Participant (or the Participant’s beneficiary)
are contingent upon the Participant not engaging (or not having engaged) in
Gross Misconduct while employed with Walmart or any Employer or any entity in
which Walmart has an ownership interest, or during such additional period as
provided in Walmart’s Statement of Ethics. If the Committee determines, after
payment of amounts hereunder, that the Participant has engaged in Gross
Misconduct during the prescribed period, the Participant (or the Participant’s
beneficiary) shall repay to Walmart any amount in excess of that to which the
Participant is entitled under this Section 5.6.


23

--------------------------------------------------------------------------------





ARTICLE VI.
ADMINISTRATION


6.1General.


The Committee is responsible for the administration of the Plan and is granted
the following rights and duties:
(a)
The Committee shall have the exclusive duty, authority and discretion to
interpret and construe the provisions of the Plan, to determine eligibility for
and the amount of any benefit payable under the Plan, and to decide any dispute
which may rise regarding the rights of Participants (or their beneficiaries)
under this Plan;



(b)
The Committee shall have the authority to adopt, alter, and repeal such
administrative rules, regulations, and practices governing the operation of the
Plan as it shall from time to time deem advisable;



(c)
The Committee may appoint a person or persons to act on behalf of, or to assist,
the Committee in the administration of the Plan, establishment of forms
(including electronic forms) desirable for Plan operation, and such other
matters as the Committee deems necessary or appropriate;

(d)
The decision of the Committee in matters pertaining to this Plan shall be final,
binding, and conclusive upon Walmart, any Related Affiliate, the Participant,
the Participant’s beneficiary, and upon any person affected by such decision,
subject to the claims procedure set forth in Article VII; and



(e)
In any matter relating solely to a Committee member’s individual rights or
benefits under this Plan, such Committee member shall not participate in any
Committee proceeding pertaining to, or vote on, such matter.



6.2Allocation and Delegation of Duties.


(a)
The Committee shall have the authority to allocate, from time to time, by
instrument in writing filed in its records, all or any part of its respective
responsibilities under the Plan to one or more of its members as may be deemed
advisable, and in the same manner to revoke such allocation of responsibilities.
In the exercise of such allocated responsibilities, any action of the member to
whom responsibilities are allocated shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of such member. The
member to whom responsibilities have been allocated shall periodically report to
the Committee concerning the discharge of the allocated responsibilities.



(b)
The Committee shall have the authority to delegate, from time to time, by
written instrument filed in its records, all or any part of its responsibilities
under



24

--------------------------------------------------------------------------------





the Plan to such person or persons as the Committee may deem advisable (and may
authorize such person to delegate such responsibilities to such other person or
persons as the Committee shall authorize) and in the same manner to revoke any
such delegation of responsibility. Any action of the delegate in the exercise of
such delegated responsibilities shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of any such delegate.
The delegate shall periodically report to the Committee concerning the discharge
of the delegated responsibilities.


ARTICLE VII.
CLAIMS PROCEDURE
7.1General.


Any claim for benefits under the Plan must be filed by the Participant or
beneficiary (“claimant”) in writing with the Committee or its delegate within
one (1) year of the Participant’s Separation from Service. If the claim is not
filed within one (1) year of the Participant’s Separation from Service, neither
the Plan nor Walmart or any Related Affiliate shall have any obligation to pay
the benefit and the claimant shall have no further rights under the Plan. If a
timely claim for a Plan benefit is wholly or partially denied, notice of the
decision will be furnished to the claimant by the Committee or its delegate
within a reasonable period of time, not to exceed sixty (60) days, after receipt
of the claim by the Committee or its delegate. Any claimant who is denied a
claim for benefits will be furnished written notice setting forth:
(a)
the specific reason or reasons for the denial;



(b)
specific reference to the pertinent Plan provision upon which the denial is
based;



(c)
a description of any additional material or information necessary for the
claimant to perfect the claim; and



(d)
an explanation of the Plan’s claim review procedure.



7.2Appeals Procedure.


To appeal a denial of a claim, a claimant or the claimant’s duly authorized
representative:
(a)
may request a review by written application to the Committee not later than
sixty (60) days after receipt by the claimant of the written notification of
denial of a claim;



(b)
may review pertinent documents; and



(c)
may submit issues and comments in writing.



A decision on review of a denied claim will be made by the Committee not later
than sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered within a reasonable


25

--------------------------------------------------------------------------------





period of time, but not later than one hundred twenty (120) days after receipt
of a request for review. The decision on review will be in writing and shall
include the specific reasons for the denial and the specific references to the
pertinent Plan provisions on which the decision is based.


ARTIVLE VIII.
MISCELLANEOUS PROVISIONS


8.1Amendment, Suspension or Termination of Plan.


Walmart, by action of the Committee, reserves the right to amend, suspend or to
terminate the Plan in any manner that it deems advisable; provided, however,
that in no event shall a Participant’s Account be distributed prior to the
Participant’s Separation from Service (except in the event of a Participant’s
Unforeseeable Emergency pursuant to Section 5.5). Notwithstanding the preceding
sentence, the Plan may not be amended, suspended or terminated to cause a
Participant to forfeit the Participant’s then-existing Account.
Notwithstanding the preceding, Walmart may, by action of the Committee within
the thirty (30) days preceding or twelve (12) months following a change in
control (within the meaning of Code Section 409A) of a relevant affiliate,
partially terminate the Plan and distribute benefits to all Participants
involved in such change in control within twelve (12) months after such action,
provided that all plans sponsored by the service recipient immediately after the
change in control (which are required to be aggregated with this Plan pursuant
to Code Section 409A) are also terminated and liquidated with respect to each
Participant involved in the change in control.


8.2Non-Alienability.


No interest or amounts payable under the Plan may be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, whether voluntary or
involuntary. Notwithstanding the preceding, distribution may be made to the
extent necessary to fulfill a domestic relations order as defined in Code
Section 414(p)(1)(B) and in accordance with procedures established by the
Committee from time to time; provided, however, that all such distributions
shall be made in a single lump sum payment.
8.3Recovery of Overpayments.
In the event any payments under the Plan are made on account of a mistake of
fact or law, the recipient shall return such payment or overpayment to Walmart
as requested by Walmart.
8.4No Employment Rights.
Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of Walmart or any Related Affiliate.


26

--------------------------------------------------------------------------------





8.5No Right to Bonus.
Nothing contained herein shall be construed as conferring upon the Participant
the right to receive a bonus from the MIP and any award under the Walmart Inc.
Stock Incentive Plan of 2005. A Participant’s entitlement to such a bonus or
award is governed solely by the provisions of those plans.
8.6Withholding and Employment Taxes.
To the extent required by law, Walmart or a Related Affiliate will withhold from
a Participant’s current compensation such taxes as are required to be withheld
for employment taxes. To the extent required by law, Walmart or a Related
Affiliate will withhold from a Participant’s Plan distributions such taxes as
are required to be withheld for federal, Puerto Rican, state or local government
income tax purposes.
8.7Income and Excise Taxes.
The Participant (or the Participant’s Beneficiaries) is solely responsible for
the payment of all federal, Puerto Rican, state and local income and excise
taxes resulting from the Participant’s participation in this Plan.
8.8Successors and Assigns.
The provisions of this Plan are binding upon and inure to the benefit of Walmart
and each Related Affiliate which is a participating employer, their successors
and assigns, and the Participant, the Participant’s beneficiaries, heirs, and
legal representatives.
8.9Governing Law.
This Plan shall be subject to and construed in accordance with the laws of the
State of Delaware to the extent not preempted by federal law.








27

--------------------------------------------------------------------------------






APPENDIX A


Amounts deferred and vested on or before December 31, 2004 are subject to the
terms of the Plan as it existed as of such date, which Plan is set forth in this
Appendix A. The terms of this Appendix A shall not be materially modified (as
that phrase is defined by Code Section 409A and guidance thereunder), either
formally or informally, unless such modification specifically provides that it
is intended to be a material modification within the meaning of Code Section
409A and guidance thereunder.



WALMART INC.
OFFICER DEFERRED COMPENSATION PLAN


ARTICLE I.
GENERAL


1.1    Purpose.


The purpose of the Walmart Inc. Officer Deferred Compensation Plan (“Plan”) is
to: (a) attract and retain the valuable services of certain officers; (b)
recognize, reward, and encourage contributions by such officers to the success
of Walmart Inc. (“Walmart”) and its Related Affiliates; and (c) enable such
officers to defer certain compensation and bonuses, and to be credited with
earnings and Incentive Payments with respect to such amounts.


1.2    Applicability to Prior Deferred Compensation Agreements; Effective Date.


This Plan was initially effective February l, 1996 with respect to compensation
and bonuses deferred (and credited earnings thereon) under the Plan on or after
February 1, 1996. In addition, prior to February 1, 1995, certain Eligible
Officers entered into deferred compensation agreements (“Prior Agreements”) with
Walmart containing terms similar to those contained in this Plan. Except as
expressly provided herein, effective February 1, 1996 the Prior Agreements were
amended and restated in the form of this Plan.


The Plan as initially adopted effective February 1, 1996, was amended from
time-to-time, most recently by Amendment No. Three to the February 1, 1997
amended and restated Plan. The effective date of this amended and restated Plan
is March 31, 2003, except as otherwise expressly provided herein.


1.3    Nature of Plan.


The Plan is intended to be (and shall be administered as) an unfunded employee
pension plan benefiting a select group of management or highly compensated
employees under the provisions of the Employee Retirement Income Security Act of
1974 (“ERISA”). The Plan shall be “unfunded” for tax purposes and for purposes
of Title I of ERISA. Any and all payments






--------------------------------------------------------------------------------





under the Plan shall be made solely from the general assets of Walmart and, to
the extent such payments or benefits are attributable to services with a
respective Related Affiliate or Related Affiliates, such Related Affiliate or
Related Affiliates. For this purpose, payments or benefits under the Plan are
deemed to be attributable to services with the last Related Affiliate by whom
the Participant was employed at or prior to the time benefits become payable
under Article V. A Participant’s interests under the Plan do not represent or
create a claim against specific assets of Walmart or any Related Affiliate.
Nothing herein shall be deemed to create a trust of any kind or create any
fiduciary relationship between Walmart, any Related Affiliate or the Committee,
and a Participant, the Participant’s beneficiary or any other person. To the
extent any person acquires a right to receive payments from Walmart or a Related
Affiliate under this Plan, such right is no greater than the right of any other
unsecured general creditor of Walmart or such Related Affiliate.
ARTICLE II.
DEFINITIONS
2.1    Definitions.
Whenever used in this Plan, the following words and phrases have the meaning set
forth below unless the context plainly requires a different meaning:
(a)    Code means the Internal Revenue Code of 1986, as amended from time to
time.
(b)
Committee means, effective October 1, 2003, the Compensation, Nominating and
Governance Committee of the Board of Directors of Walmart Inc.

(c)
Deferred Bonuses means the amount deferred from bonuses payable to a Participant
under the Walmart Inc. Management Incentive Plan for Officers.

(d)
Deferred Compensation means: (1) the compensation deferred by a Participant
under Section 3.1 below; and (2) amounts deferred by a Participant under a Prior
Agreement(s).

(e)
Disability means a Total and Permanent Disability as from time to time defined
in the Wal-Mart Stores, Inc. Profit Sharing Plan (or any successor plan
thereto). A Participant must establish to the satisfaction of the Committee that
a Disability exists. A Participant shall be treated as having a Disability only
if such illness or injury results in the Participant’s Termination of
Employment.

[NOTE: The definition of Disability shall be determined in accordance with the
following definition in effect under the Wal-Mart Profit Sharing and 401(k) Plan
(a successor plan to the Wal-Mart Stores, Inc. Profit Sharing Plan) as of
October 3, 2004: a physical or mental disability resulting from a bodily injury
or disease or mental disorder which: (a) causes the Participant to be “disabled”
within the meaning of Section 223 of the Social Security Act and (b) exists as
of the Participant’s termination of employment. For this purpose, a Participant
who is covered by the Social Security Act must obtain a determination by the
Social Security Administration that the Participant is “disabled” in order to
have a




--------------------------------------------------------------------------------





Disability under this Plan. A Participant who is not covered by the Social
Security Act will be deemed to have a Disability if the Participant provides a
written certification by a licensed doctor (medicine or osteopathy) who is not a
member of the Participant’s family that the Participant is “disabled” within the
meaning of Section 223 of the Social Security Act. Such definition shall not be
modified on or after October 3, 2004.]


(f)
Early Retirement means a Participant’s Termination of Employment on or after the
date the Participant has been continuously employed with Walmart or a Related
Affiliate twenty (20) or more years.



(g)
Eligible Officer means an individual who is a corporate officer of Walmart or a
Related Affiliate designated by Walmart as a participating employer, and who
holds the title of Vice President or above, Treasurer, Controller, or an officer
title of similar rank as determined by the Committee. In addition, Eligible
Officer shall include a divisional officer of Walmart or a Related Affiliate
designated by Walmart as a participating employer, and who holds the title of
Vice President or above or an officer title of similar rank as determined by the
Committee. Notwithstanding the preceding sentences, the term “Eligible Officer”
shall not include an individual who entered into a Prior Agreement with Walmart
unless such individual consents to participation in the Plan on the terms and
conditions herein set forth.



(h)
Fiscal Year means the twelve (12)-month period commencing on February 1 and
ending on January 31.



(i)
Grandfathered Account means the bookkeeping account established by the Committee
to reflect a Participant’s Deferred Compensation, Deferred Bonuses, Incentive
Payments, and credited earnings thereon, which are deferred and vested on or
before December 31, 2004. Such amount shall be governed at all times by the
terms of this Appendix A.



(j)
A Participant is deemed to have engaged in Gross Misconduct if the Committee or
its delegate determines that the Participant has engaged in conduct detrimental
to the best interests of Walmart or any Related Affiliate or any entity in which
Walmart has an ownership interest. Examples of such conduct include, without
limitation, disclosure of confidential information in violation of Walmart’s
Statement of Ethics, theft, the commission of a felony or a crime involving
moral turpitude, gross misconduct or similar serious offenses.



(k)
Incentive Payments means the amounts credited to a Participant’s Grandfathered
Account: (1) in accordance with Section 4.2 below; and (2) a Participant’s Prior
Agreement(s).



(l)
Participant means any Eligible Officer who defers compensation or bonuses under
the Plan. An individual remains a Participant in the Plan until the
Participant’s Plan benefits have been fully distributed.





--------------------------------------------------------------------------------





(m)
Plan Year means: (1) for periods before February 1, 1997, the twelve (12)-month
period commencing on February 1 and ending on January 31; (2) the period from
February 1, 1997 through March 31, 1997; and (3) from and after April 1, 1997,
the twelve (12)-month period commencing on April 1 and ending on March 31.
Notwithstanding the above, for purposes of the Incentive Payments under Section
4.2, the February 1, 1996 - January 31, 1997 Plan Year and the short February 1,
1997 - March 31, 1997 Plan Year shall be treated as one Plan Year running from
February 1, 1996 - March 31, 1997.



(n)
Related Affiliates means a business or entity that is, directly or indirectly,
fifty-one percent (51%) or more owned by Walmart.



(o)
Retirement means a Participant’s Termination of Employment on or after the
Participant’s attainment of age fifty-five (55).



(p)
Termination of Employment means a Participant ceasing to be actively employed by
Walmart and its Related Affiliates. Termination of Employment does not include
the transfer of a Participant from the employ of Walmart to a Related Affiliate
or vice versa, a transfer between Walmart’s Related Affiliates, or periods while
a Participant is on an approved leave of absence.



(q)
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a Participant’s dependent (as defined in Code Section 152(a)), the loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. An Unforeseeable Emergency does not exist to the extent such
hardship is or may be relieved:



(1)
through reimbursement or compensation by insurance or otherwise;



(2)
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would itself not cause severe financial hardship; or



(3)
by cessation of deferrals under this Plan.



The need to send a Participant’s child to college or the desire to purchase a
home does not constitute an Unforeseeable Emergency. The existence of an
Unforeseeable Emergency will be determined by the Committee, in its sole
discretion, based upon the Participant’s facts and circumstance and in
accordance with restrictions imposed by the Code or guidance thereunder.


(r)    Annual Valuation Date means the last day of each Plan Year.






--------------------------------------------------------------------------------





ARTICLE III.
DEFERRED COMPENSATION AND BONUSES--
ESTABLISHMENT OF ACCOUNTS
3.1    Deferred Compensation.
For each Plan Year, each Eligible Officer may elect to defer all or a portion of
what would otherwise be the Eligible Officer’s federal taxable base
compensation, net of employment taxes and estimated bi-weekly deductions as are
determined to be in effect on the first day of the deferral period, to be paid
for such Plan Year by Walmart or a Related Affiliate designated by Walmart as a
participating employer. Amounts deferred (the “Deferred Compensation”) will be
deferred pro ratably for each payroll period of the Plan Year. All deferral
elections made under this Section 3.1 must be filed with the Committee on forms
approved by the Committee. Deferral elections must be (a) filed no later than
the day preceding the Plan Year for which the deferral election is to be
effective; or (b) with respect to an Eligible Officer appointed during the Plan
Year, within thirty (30) days of such appointment. Individuals appointed as
Eligible Officers on or after April 1, 2003 and before October 1, 2003 shall
have thirty (30) days from such latter date to file a deferral election for the
balance of the Plan Year.
Once made for a Plan Year, a deferral election may not be revoked, changed or
modified. Notwithstanding the preceding sentence, in the event an Eligible
Officer ceases to be employed as an Eligible Officer, such former Eligible
Officer’s deferral election shall automatically cease with respect to
compensation earned on or after the individual ceases to be an Eligible Officer.
A deferral election for one (1) Plan Year will not automatically be given effect
for a subsequent Plan Year, so that if deferrals are desired for a subsequent
Plan Year, a separate election must be made by the Eligible Officer for such
Plan Year. An Eligible Officer’s deferral election shall remain in effect with
respect to any portion of base compensation paid while on a leave of absence,
and, if the leave of absence is unpaid, shall resume upon return from the leave
of absence during the same Plan Year and shall continue in effect for the
balance of such Plan Year.
3.2    Deferred Bonuses.
Each Eligible Officer may elect to defer all or a portion of the Eligible
Officer’s bonus (if any) for a Fiscal Year under the Walmart Inc. Management
Incentive Plan for Officers. All bonus deferral elections made under this
Section 3.2 must be made on forms approved by the Committee, and be filed with
the Committee: (a) for the 1996-1997 Fiscal Year, no later than January 31,
1996; (b) for Fiscal Years beginning on or after February 1, 1997, no later than
the March 31 of the Fiscal Year for which such bonus (if any) is payable; and
(c) within thirty (30) days of the individual’s appointment as an Eligible
Officer if the Eligible Officer is newly appointed after March 31 of the Fiscal
Year. Individuals appointed as Eligible Officers on or after April 1, 2003 and
before October 1, 2003 shall have thirty (30) days from such latter date to file
a bonus deferral election with respect to the February 1, 2003 - January 31,
2004 Fiscal Year.
Once made for a Fiscal Year, a bonus deferral election may not be revoked,
changed or modified. Notwithstanding the preceding sentence, in the event an
Eligible Officer ceases to be employed as an Eligible Officer but remains
employed by Walmart or by one of its Related Affiliates, such former Eligible
Officer’s bonus deferral election shall automatically cease with respect to that
portion of a bonus earned on or after the date the individual ceases to be an




--------------------------------------------------------------------------------





Eligible Officer. For this purpose, the portion of a bonus earned on or after
ceasing to be an Eligible Officer shall be determined by multiplying the bonus
by a fraction, the numerator of which is the number of calendar days in such
Fiscal Year in which the individual ceased to be an Eligible Officer, and the
denominator of which is the total calendar days in such Fiscal Year. Effective
for those bonuses payable for Fiscal Years beginning on or after February 1,
2003, in the event an Eligible Officer ceases to be employed as an Eligible
Officer due to a Termination of Employment, or if an Eligible Officer takes an
approved leave of absence, such Eligible Officer’s bonus deferral election shall
remain in effect with respect to that portion of a bonus earned while an
Eligible Officer, even if such bonus is awarded after a Termination of
Employment or while an Eligible Officer is on an approved leave of absence.
With respect to those Eligible Officers appointed on or after the first day of a
Plan Year and who elect to defer all or a portion of their bonus (if any) for
that initial Fiscal Year, such deferral elections shall apply only to that
portion of the bonus earned after the date of such election, by multiplying the
bonus by a fraction, the numerator of which is the number of calendar days in
such Fiscal Year in which the individual elected to defer all or a portion of
their bonus after first becoming appointed as an Eligible Officer, and the
denominator of which is the total calendar days in such Fiscal Year. A bonus
deferral election for one (1) Fiscal Year will not automatically be given effect
for a subsequent Fiscal Year, so that if deferrals are desired for a subsequent
Fiscal Year, a separate election must be made by the Eligible Officer for such
Fiscal Year.


3.3    Establishment of Grandfathered Accounts.


The Deferred Compensation, Deferred Bonuses, and Incentive Payments will be
credited to a bookkeeping account (“Grandfathered Account”) established by the
Committee on behalf of each Participant. The Deferred Compensation will be
credited to the Participant’s Grandfathered Account as of the last day of the
Plan Year during which the Deferred Compensation would otherwise be payable to
the Participant. The Deferred Bonus will be credited to the Participant’s
Grandfathered Account as of the date the bonus would have otherwise been paid in
cash. The Incentive Payments will be credited to the Participant’s Grandfathered
Account as of the last day of the Plan Year specified in Section 4.2. A
Participant’s Grandfathered Account, including earnings credited thereto, will
be maintained by the Committee until the Participant’s Plan benefits have been
paid in full.


3.4    Nature of Grandfathered Accounts.


Each Participant’s Grandfathered Account will be used solely as a measuring
device to determine the amount to be paid a Participant under this Plan. The
Grandfathered Accounts do not constitute, nor will they be treated as, property
or a trust fund of any kind. All amounts at any time attributable to a
Participant’s Grandfathered Account will be, and remain, the sole property of
Walmart and its Related Affiliates. A Participant’s rights hereunder are limited
to the right to receive Plan benefits as provided herein. The Plan represents an
unsecured promise by Walmart and the applicable Related Affiliate to pay the
benefits provided by the Plan.






--------------------------------------------------------------------------------





3.5    Annual Valuation of Grandfathered Accounts.


Each Participant’s Grandfathered Account will be valued annually as of each
Annual Valuation Date. The value of an Grandfathered Account as of any
applicable Annual Valuation Date is the sum of the Grandfathered Account value
as of the immediately preceding Annual Valuation Date, the Deferred
Compensation, Deferred Bonuses and Incentive Payments allocated as of the
applicable Annual Valuation Date, and the equivalent of interest credited to the
Grandfathered Account under Section 4.1 as of the applicable Annual Valuation
Date, less any distributions for Unforeseeable Emergencies since the preceding
Annual Valuation Date but on or before the applicable Annual Valuation Date.


[Notwithstanding anything herein to the contrary, effective April 1, 2008,
Grandfathered Accounts shall be credited with interest on a daily basis. The
amount of interest to be credited each day shall be a daily rate of simple
interest based on the interest rate in effect for the Plan Year as provided in
Section 4.1. Also, effective January 1, 2009, the Plan Year for such purpose
shall be the twelve-month period February 1 through January 31, with the period
April 1, 2009 through January 31, 2010 being a short Plan Year. This Appendix A
shall be construed in accordance with such modifications. It has been determined
that these modifications do not constitute “material modifications” for purposes
of Code Section 409A.]     
ARTICLE IV.
ADDITIONS TO ACCOUNTS -- CREDITED EARNINGS
AND INCENTIVE PAYMENTS


4.1    Credited Annual Earnings.


For each Plan Year a Participant’s Grandfathered Account will be credited with
the equivalent of interest at the per annum rate established for such Plan Year
by the Committee; provided, however, for the February 1, 1997 - March 31, 1997
Plan Year, the equivalent of interest shall be credited at one-sixth (1/6) of
the per annum rate so established for such period. The per annum rate may be
increased or decreased for any Plan Year to reflect changes in prevailing
interest rates, as determined at the sole discretion of the Committee. Except
for a Plan Year in which a Participant receives a distribution due to an
Unforeseeable Emergency, the amount to be credited to a Participant’s
Grandfathered Account as of any Annual Valuation Date is the sum of: (a) the
applicable per annum rate multiplied by the Participant’s Grandfathered Account
value as of the immediately preceding Annual Valuation Date; (b) fifty percent
(50%) of the Participant’s Deferred Compensation for the Plan Year ending on the
Annual Valuation Date multiplied by the applicable full annum rate; and (c)
effective for Deferred Bonuses attributable to Fiscal Years beginning on or
after February 1, 2003, a pro rata amount of interest equivalent at the
applicable per annum rate based upon the number of days from the date such bonus
would have otherwise been paid in cash through the applicable Annual Valuation
Date.


[NOTE: The annual rate in effect for a Plan Year for this purpose shall be
determined in accordance with the following formula in effect as of October 3,
2004: the rate on 10-year Treasury notes determined as of the first business day
of January preceding each Plan Year, plus 270 basis points. Such formula shall
not be modified on or after October 3, 2004. Notwithstanding the preceding, in
light of uncertainty regarding whether adjustment of the




--------------------------------------------------------------------------------





annual rate would constitute a material modification of the Plan for Code
Section 409A purposes, the annual rate was not adjusted for 2005. The annual
rate for 2006 and future years will be adjusted in accordance with the above
formula.]


For a Plan Year in which a Participant receives a distribution due to an
Unforeseeable Emergency, the amount to be credited to the Participant’s
Grandfathered Account as of the applicable Annual Valuation Date is the sum of:
(a) an equivalent amount of pro rata interest on the Participant’s Grandfathered
Account value as of the preceding Annual Valuation Date based upon the number of
full calendar months in the Plan Year which the Grandfathered Account was not
reduced due to the distribution; (b) an equivalent amount of pro rata interest
on the Grandfathered Account value immediately after the distribution based upon
the number of calendar months in the Plan Year in which the Participant’s
Grandfathered Account was reduced; (c) fifty percent (50%) of the Participant’s
Deferred Compensation for the Plan Year ending on the Annual Valuation Date
multiplied by the applicable full annum rate; and (d) effective for Deferred
Bonuses attributable to Fiscal Years beginning on or after February 1, 2003, a
pro rata amount of interest equivalent at the applicable per annum rate based
upon the number of days from the date such bonus would have otherwise been paid
in cash through the applicable Annual Valuation Date.


4.2    Incentive Payments.


The Incentive Payments described below will be credited to a Participant’s
Grandfathered Account. Incentive Payments awarded and credited to a
Participant’s Grandfathered Account under a Prior Agreement (such Incentive
Payments were previously referred to as “incentive bonuses” under the Prior
Agreements), and credited interest thereon, will remain credited to a
Participant’s Grandfathered Account hereunder as of January 31, 1996.
Thereafter, a Participant’s entitlement to an Incentive Payment will be governed
by this Section 4.2, including any Incentive Payment which may be awarded with
respect to recognized Deferred Compensation (and credited earnings thereon)
deferred under a Prior Agreement. Incentive Payments hereunder shall not
duplicate any Incentive Payment awarded and credited under a Prior Agreement as
of January 31, 1996.


(a)
The Incentive Payments provided in this Section apply to a Participant’s
recognized Deferred Compensation and Deferred Bonuses for a Plan Year and
credited Plan earnings thereon. For this purpose, Deferred Bonuses shall be
treated as being “for a Plan Year” for the Plan Year in which Deferred Bonuses
are allocated to a Participant’s Grandfathered Account under Section 3.3.
Incentive Payments are separately awarded based upon a Participant’s recognized
Deferred Compensation and Deferred Bonuses for a given Plan Year and credited
Plan earnings thereon. Solely for purposes of this Section 4.2, the February 1,
1996 - January 31, 1997 Plan Year and the short February 1, 1997 - March 31,
1997 Plan Year shall be treated as one Plan Year running from February 1, 1996 -
March 31, 1997.



(b)
The amount of an Incentive Payment is based on the Participant’s recognized
Deferred Compensation and Deferred Bonuses for a Plan Year, plus credited Plan
earnings on such sums through and including the Incentive Payment award date.
The amount by which a Participant’s Deferred Compensation and Deferred





--------------------------------------------------------------------------------





Bonuses for a Plan Year exceeds twenty percent (20%) of the Participant’s base
compensation will not be recognized in computing an Incentive Payment. Base
compensation for this purpose means the Participant’s annual base rate of
compensation for such Plan Year (proportionately increased for the special Plan
Year of February 1, 1996 - March 31, 1997). Credited Plan earnings on such
nonrecognized Deferred Compensation or Deferred Bonuses are likewise not taken
into account in determining the amount of an Incentive Payment.


(c)
If a Participant remains continuously employed with Walmart or its Related
Affiliates for a period of ten (10) consecutive full Plan Years, beginning with
the first day of the first Plan Year in which the Participant had a Deferred
Compensation or Deferred Bonus election in effect under this Plan or a Prior
Agreement, and ending with the last day of the tenth (10th) Plan Year of such
period, an Incentive Payment will be credited to the Participant’s Grandfathered
Account as of the last day of such tenth 10th Plan Year. The Incentive Payment
will be equal to twenty percent (20%) of the Participant’s recognized Deferred
Compensation and Deferred Bonuses for ten (10), but not less than five (5), Plan
Years (i.e., the first six (6) Plan Years of such ten (10)-year period), plus
credited Plan earnings thereon through the award date. For each full Plan Year
thereafter in which the Participant remains continuously employed with Walmart
or its Related Affiliates, an Incentive Payment will be credited to the
Participant’s Grandfathered Account as of the last day of such Plan Year. Such
Incentive Payment will be equal to twenty percent (20%) of the Participant’s
recognized Deferred Compensation and Deferred Bonuses for the first Plan Year of
the five (5)-consecutive Plan Year period ending on the award date, plus
credited Plan earnings thereon through the award date.



(d)
If a Participant remains continuously employed with Walmart or its Related
Affiliates for a period of fifteen (15) consecutive full Plan Years, beginning
with the first day of the first Plan Year in which the Participant had a
Deferred Compensation or Deferred Bonuses election in effect under this Plan or
a Prior Agreement, and ending with the last day of the fifteenth (15th) Plan
Year of such period, an Incentive Payment will be credited to the Participant’s
Grandfathered Account as of the last day of such fifteenth (15th) Plan Year. The
Incentive Payment will be equal to ten percent (10%) of the Participant’s
recognized Deferred Compensation and Deferred Bonuses for fifteen (15), but not
less than ten (10), Plan Years (i.e., the first six (6) Plan Years of such
fifteen (15)-year period), plus credited Plan earnings thereon through the award
date. For each full Plan Year thereafter in which the Participant remains
continuously employed with Walmart or its Related Affiliates, an Incentive
Payment will be credited to the Participant’s Grandfathered Account as of the
last day of such Plan Year. Such Incentive Payment will be equal to ten percent
(10%) of the Participant’s recognized Deferred Compensation and Deferred Bonuses
for the first Plan Year of a ten (10)-consecutive Plan Year period ending on the
award date, plus credited Plan earnings thereon through the award date. The
Incentive Payments provided in this Section 4.2(d) shall not take into account
Incentive Payments credited under Section 4.2(c) or credited Plan earnings
thereon.







--------------------------------------------------------------------------------





(e)
The Incentive Payments provided in this Section 4.2(e) only apply if a
Participant has been a Participant under the Plan (or a Prior Agreement) for
five (5) or more full Plan Years and if the Participant incurs a Retirement,
Early Retirement, death or Disability before satisfaction of the ten (10)- or
fifteen (15)-year periods described in Sections 4.2 (c) and (d) above, after
taking into account the application of Section 4.2(f). In that event, only the
Incentive Payment next to be credited (i.e., twenty percent (20%) or ten percent
(10%)) will be credited to the Participant’s Grandfathered Account as provided
in this Section 4.2(e). In the event the Participant had not yet been awarded or
credited with a twenty percent (20 %) Incentive Payment under Section 4.2(c),
the Incentive Payment provided by this Section 4.2(e) will be based upon the
ratio of (1) the number of full Plan Years worked since and including the first
Plan Year in which the Participant had a Deferred Compensation or Deferred Bonus
election in effect under this Plan or a Prior Agreement, to (2) ten (10),
multiplied by twenty percent (20%). Such Incentive Payment will be based upon
recognized amounts for the Plan Years which would otherwise have been considered
in calculating the Participant’s first Incentive Payment under Section 4.2(c).
If the Participant has been awarded a twenty percent (20 %) Incentive Payment
provided in Section 4.2 (c), the Incentive Payment .provided by this Section
4.2(e) will be based upon the ratio of (1) the number of full Plan Years worked
since the award date of the initial twenty percent (20%) Incentive Payment, to
(2) five (5), multiplied by ten percent (10%). Such Incentive Payment will be
based upon recognized amounts for the Plan Years which would otherwise have been
considered in calculating the Participant’s first Incentive Payment under
Section 4.2(d). The Incentive Payment provided under this Section 4.2(e) will be
determined and credited to the Participant’s Grandfathered Account as of the
date the Participant’s Plan benefits are distributed in a lump sum payment. If,
however, a Participant’s benefits are to be distributed in installments, the
amounts provided under this Section 4.2(e) will be determined and credited to
the Participant’s Grandfathered Account as of the January 31 on which
installments are based.



(f)
The Incentive Payments provided in this Section 4.2(f) apply only with respect
to those Participants who: (1) incur a Termination of Employment on or after the
last day of a Fiscal Year, but before the immediately following last day of a
Plan Year (e.g., on or after January 31, but before the next March 31); and (2)
who, but for such Termination of Employment before the last day of a Plan Year,
would have been credited with an Incentive Payment under Section 4.2(c) and/or
4.2(d). In that event, the Incentive Payments which would have been credited to
the Participant’s Grandfathered Account but for such early Termination of
Employment will be credited to the Participant’s Grandfathered Account as if the
Participant had remained employed with Walmart or its Related Affiliates through
the last day of the Plan Year, with no reduction due to the early Termination of
Employment. The Incentive Payments provided under this Section 4.2(f) will be
determined and credited to the Participant’s Grandfathered Account as of the
date the Participant’s Plan benefits are distributed in a lump sum payment. If,
however, a Participant’s benefits are to be distributed in installments, the
amounts provided under this Section 4.2(f) will be determined and credited to
the





--------------------------------------------------------------------------------





Participant’s Grandfathered Account as of the January 31 on which installments
are based.


[NOTE: Incentive Payments are frozen under this Appendix A. From and after
January 1, 2005, all Incentive Payments shall be made under the Plan, not this
Appendix A.


ARTICLE V.
PAYMENT OF PLAN BENEFITS
5.1    Distribution Restrictions.
Except in the event of a Participant’s Unforeseeable Emergency, Plan benefits
will not be payable to a Participant prior to the earliest occurrence of the
Participant’s Retirement, Early Retirement, Termination of Employment,
Disability or death.
5.2    Termination Benefits.
(a)    General.
In the event of a Participant’s Termination of Employment for reasons other than
the Participant’s Retirement, Early Retirement, Disability or death, the
Participant’s Plan benefits will be distributed in a lump sum under Section
5.2(b) or Section 5.2(c), as applicable, within sixty (60) days after the end of
the calendar month in which the Termination of Employment occurs; provided,
however, that if the Participant’s Termination of Employment occurs after the
Participant has attained age fifty (50), the Participant’s Plan benefits will be
distributed in a lump sum under Section 5.2(b) or Section 5.2(c), as applicable,
or, subject to the minimum account value restrictions of Section 5.6 below, in
substantially equal annual installments under Section 5.2(e) over a period not
to exceed fifteen (15) years, in accordance with the Participant’s distribution
election given effect under the provisions of Section 5.6 below.
(b)    Termination on Last Business Day of Plan Year.
If the Participant’s Termination of Employment occurs on the last business day
(excluding for this purpose, Saturday and Sunday) of a Plan Year, the lump sum
amount will be the sum of: (1) the value of the Participant’s Grandfathered
Account, as determined under Section 3.5, as of the Annual Valuation Date
coincident with or immediately following the Participant’s Termination of
Employment and (2) a pro rata amount of interest equivalent (determined at the
per annum rate in effect for the Plan Year in which distribution occurs) on the
amount determined in (1) through the date of distribution based upon the number
of calendar days since such Annual Valuation Date.
(c)    Termination on Other Than Last Business Day of Plan Year.
If the Participant’s Termination of Employment occurs on a date other than the
last business day (excluding for this purpose, Saturday and Sunday) of a Plan
Year, the lump sum amount will equal the sum of: (1) the value of the
Participant’s Grandfathered Account as of the Annual Valuation Date immediately
preceding Termination of Employment; (2) a pro rata amount of interest
equivalent (determined at the per annum rate in effect for a Plan Year




--------------------------------------------------------------------------------





under Section 4.1) on the Participant’s Grandfathered Account value as of such
immediately preceding Annual Valuation Date based upon the number of calendar
days since such Annual Valuation Date through the date of distribution; (3) the
Participant’s Deferred Compensation for the Plan Year in which Termination of
Employment occurs; (4) a pro rata amount of interest equivalent (determined by
multiplying fifty percent (50%) of the amount determined in (3) by the
applicable full annum rate in effect for a Plan Year under Section 4.1) based
upon the number of calendar days since the Annual Valuation Date immediately
preceding Termination of Employment through the date of distribution; and (5)
the Participant’s Incentive Payments (if any) as provided in Section 4.2(f).


(d)    Death.


In the event of a Participant’s death before full payment of Plan benefits under
this Section 5.2, payment shall be made (or continue to be made) to the
Participant’s beneficiary designated under Section 5.5 in accordance with
Participant’s separate election for death benefits under Section 5.6, or, with
respect to those Participants in pay status who die on or after October 1, 2003,
if the Participant did not designate a beneficiary under Section 5.5 or if no
such beneficiary survives the Participant, payment shall be made in the form of
a lump sum to the Participant’s estate.


(e)    Installment Distributions.


If distribution is to be made in the form of annual installments pursuant to
Section 5.2(a), the Participant’s installments will be based upon the value of
the Participant’s Grandfathered Account as of the January 31 coincident with or
immediately following the Participant’s Termination of Employment. For this
purpose, the Participant’s Grandfathered Account value as of such January 31
shall be equal to the sum of: (1) the value of the Participant’s Grandfathered
Account as of the Annual Valuation Date immediately preceding the Participant’s
Termination of Employment; (2) a pro rata amount of interest equivalent
(determined at the applicable per annum rate in effect for a Plan Year under
Section 4.1) on the Participant’s Grandfathered Account value as of such
immediately preceding Annual Valuation Date based upon the number of calendar
days since such Annual Valuation Date through the January 31; (3) the
Participant’s Deferred Compensation for the Plan Year in which Termination of
Employment occurs; (4) the Participant’s Incentive Payments (if any) as provided
in Section 4.2(e) or Section 4.2(f); and (5) a pro rata amount of interest
equivalent (determined by multiplying fifty percent (50%) of the amount
determined in (3) by the applicable full annum rate in effect for a Plan Year
under Section 4.1) based upon the number of calendar days since the Annual
Valuation Date immediately preceding Termination of Employment through such
January 31.


Notwithstanding the preceding paragraph, if the Participant’s Termination of
Employment occurs on a January 31 (excluding for this purpose, Saturday and
Sunday), the Participant’s installments will be based upon the sum of: (1) the
value of the Participant’s Grandfathered Account as of the Annual Valuation Date
immediately following the Participant’s Termination of Employment; (2) a pro
rata amount of interest equivalent (determined at the applicable per annum rate
in effect for a Plan Year under Section 4.1) on the Participant’s Grandfathered
Account value as of such immediately following Annual Valuation Date based upon
the number of calendar days since such Annual Valuation Date through the
following




--------------------------------------------------------------------------------





January 31; and (3) the Participant’s Incentive Payments (if any) as provided in
Section 4.2(e) or Section 4.2(f).


The Plan benefits determined above will be paid in equal annual installments in
an amount which would fully amortize a loan equal to such Plan benefits over the
period covered by the installment period (such period commencing on the February
1 following the January 31 on which the Participant’s Grandfathered Account is
valued under this Section), with interest calculated at the per annum rate in
effect for the Plan Year in which the Participant’s Termination of Employment
occurs. The first installment will be paid as of the January 31 following the
Participant’s Termination of Employment, and continue on each successive January
31 until the Participant’s benefits are distributed in full. For purposes of the
preceding sentence, it is expressly provided that, if a Participant’s
Termination of Employment occurs on a January 31, the first installment will be
paid on the next-following January 31.


5.3    Retirement, Early Retirement, and Disability Benefits.


(a)    General.


In the event of a Participant’s Termination of Employment due to the
Participant’s Retirement, Early Retirement or Disability, the Participant’s Plan
benefits will be distributed in a lump sum or in substantially equal annual
installments over a period not to exceed fifteen (15) years, subject to the
minimum account value restrictions of Section 5.6 below and in accordance with
the Participant’s distribution election given effect under the provisions of
Section 5.6 below.


(b)    Lump Sum Distributions.


If distribution is to be made in the form of a lump sum, the Participant’s Plan
benefits will be distributed within sixty (60) days after the end of the
calendar month in which the Retirement, Early Retirement or Disability occurs.
If the Participant’s Retirement, Early Retirement or Disability occurs on the
last business day (excluding for this purpose Saturday and Sunday) of a Plan
Year, the lump sum amount will be the sum of: (1) the value of the Participant’s
Grandfathered Account, as determined under Section 3.5, as of the Annual
Valuation Date coincident with or immediately following the Participant’s
Retirement, Early Retirement or Disability; (2) a pro rata amount of interest
equivalent (determined at the per annum rate in effect for the Plan Year in
which distribution occurs) on the amount determined in (1) through the date of
distribution based upon the number of calendar days since such Annual Valuation
Date; and (3) the Participant’s Incentive Payment (if any) as provided in
Section 4.2(e).


If the Participant’s Retirement, Early Retirement or Disability occurs on a date
other than the last business day (excluding for this purpose Saturday and
Sunday) of a Plan Year, the lump sum amount will equal the sum of: (1) the value
of the Participant’s Grandfathered Account as of the Annual Valuation Date
immediately preceding Retirement, Early Retirement or Disability; (2) a pro rata
amount of interest equivalent (determined at the per annum rate in effect for a
Plan Year under Section 4.1) on the Participant’s Grandfathered Account value as
of such immediately preceding Annual Valuation Date based upon the number of
calendar days since such Annual Valuation Date through the date of distribution;




--------------------------------------------------------------------------------





(3) the Participant’s Deferred Compensation for the Plan Year in which
Retirement, Early Retirement or Disability occurs; (4) the Participant’s
Incentive Payments (if any) as provided in Section 4.2(e) or Section 4.2(f); and
(5) a pro rata amount of interest equivalent (determined by multiplying fifty
percent (50%) of the amount determined in (3) by the applicable full annum rate
in effect for a Plan Year under Section 4.1) based upon the number of calendar
days since the Annual Valuation Date immediately preceding Retirement, Early
Retirement or Disability through the date of distribution.


(c)    Installment Distributions.


If distribution is to be made in the form of annual installments, the
Participant’s installments will be based upon the value of the Participant’s
Grandfathered Account as of the January 31 coincident with or immediately
following the Participant’s Retirement, Early Retirement or Disability. For this
purpose, the Participant’s Grandfathered Account value as of such January 31
shall be equal to the sum of: (1) the value of the Participant’s Grandfathered
Account as of the Annual Valuation Date immediately preceding the Participant’s
Retirement, Early Retirement or Disability; (2) a pro rata amount of interest
equivalent (determined at the applicable per annum rate in effect for a Plan
Year under Section 4.1) on the Participant’s Grandfathered Account value as of
such immediately preceding Annual Valuation Date based upon the number of
calendar days since such Annual Valuation Date through the January 31; (3) the
Participant’s Deferred Compensation for the Plan Year in which Retirement, Early
Retirement or Disability occurs; (4) the Participant’s Incentive Payments (if
any) as provided in Section 4.2(e) or Section 4.2(f); and (5) a pro rata amount
of interest equivalent (determined by multiplying fifty percent (50%) of the
amount determined in (3) by the applicable full annum rate in effect for a Plan
Year under Section 4.1) based upon the number of calendar days since the Annual
Valuation Date immediately preceding Retirement, Early Retirement or Disability
through such January 31.


Notwithstanding the preceding paragraph, if the Participant’s Retirement, Early
Retirement or Disability occurs on a January 31 (excluding for this purpose,
Saturday and Sunday), the Participant’s installments will be based upon the sum
of: (1) the value of the Participant’s Grandfathered Account as of the Annual
Valuation Date immediately following the Participant’s Retirement, Early
Retirement or Disability; (2) a pro rata amount of interest equivalent
(determined at the applicable per annum rate in effect for a Plan Year under
Section 4.1) on the Participant’s Grandfathered Account value as of such
immediately following Annual Valuation Date based upon the number of calendar
days since such Annual Valuation Date through the following January 31; and (3)
the Participant’s Incentive Payments (if any) as provided in Section 4.2(e) or
Section 4.2(f).


The Plan benefits determined above will be paid in equal annual installments in
an amount which would fully amortize a loan equal to such Plan benefits over the
period covered by the installment period (such period commencing on the February
1 following the January 31 on which the Participant’s Grandfathered Account is
valued under this Section), with interest calculated at the per annum rate in
effect for the Plan Year in which the Participant’s Retirement, Early Retirement
or Disability occurs. The first installment will be paid as of the January 31
following the Participant’s Retirement, Early Retirement or Disability, and
continue on each successive January 31 until the Participant’s benefits are
distributed in full. For purposes of the preceding sentence, it is expressly
provided that, if a Participant’s Retirement, Early Retirement




--------------------------------------------------------------------------------





or Disability occurs on a January 31, the first installment will be paid on the
next-following January 31.


(d)    Death.


In the event of a Participant’s death before full payment of Plan benefits under
this Section 5.3, payment shall be made (or continue to be made) to the
Participant’s beneficiary designated under Section 5.5 in accordance with
Participant’s separate election for death benefits under Section 5.6, or, with
respect to those Participants in pay status who die on or after October 1, 2003,
if the Participant did not designate a beneficiary under Section 5.5 or if no
such beneficiary survives the Participant, payment shall be made in the form of
a lump sum to the Participant’s estate.


5.4    Death Benefits.


(a)    General.


In the event of a Participant’s Termination of Employment due to the
Participant’s death, the Participant’s Plan benefits will be distributed in a
lump sum or, subject to the minimum account value restrictions of Section 5.6
below, in substantially equal annual installments over a period not to exceed
fifteen (15) years, in accordance with the Participant’s distribution election
given effect under the provisions of Section 5.6 below. Amounts will be
distributed to the beneficiary designated under 5.5 below.


(b)    Lump Sum Distributions.


If distribution is to be made in the form of a lump sum, the Participant’s Plan
benefits will be distributed within sixty (60) days after the end of the
calendar month in which the Participant’s death occurs. If the Participant’s
death occurs on the last business day (excluding for this purpose Saturday and
Sunday) of a Plan Year, the lump sum amount will be the sum of: (1) the value of
the Participant’s Grandfathered Account, as determined under Section 3.5, as of
the Annual Valuation Date coincident with or immediately following the
Participant’s death; (2) a pro rata amount of interest equivalent (determined at
the per annum rate in effect for the Plan Year in which distribution occurs) on
the amount determined in (1) through the date of distribution based upon the
number of calendar days since such Annual Valuation Date; and (4) the
Participant’s Incentive Payment (if any) as provided in Section 4.2(e).


If the Participant’s death occurs on a date other than the last business day
(excluding for this purpose Saturday and Sunday) of a Plan Year, the lump sum
amount will equal the sum of: (1) the value of the Participant’s Grandfathered
Account as of the Annual Valuation Date immediately preceding the Participant’s
death; (2) a pro rata amount of interest equivalent (determined at the per annum
rate in effect for a Plan Year on the Participant’s Grandfathered Account value
as of the immediately preceding Annual Valuation Date based upon the number of
full calendar days since such Annual Valuation Date through date of
distribution; and (3) the Participant’s Incentive Payments (if any) as provided
in Section 4.2(e) or Section 4.2(f).


    




--------------------------------------------------------------------------------





(c)    Installment Distributions.


If distribution is to be made in the form of annual installments, the
installments will be based upon the value of the Participant’s Grandfathered
Account as of the January 31 coincident with or immediately following the
Participant’s death. For this purpose, a Participant’s Grandfathered Account
value as of such January 31 shall be determined in accordance with the manner
specified in Section 5.3(c). The Plan benefits determined- above will be paid in
equal annual installments in an amount which would fully amortize a loan equal
to such Plan benefits over the period covered by the installment period (such
period commencing on the February 1 following the January 31 on which the
Participant’s Grandfathered Account is valued under this Section), with interest
calculated at the per annum rate in effect for the Plan Year in which the
Participant’s death occurs. The first installment will be paid as of the January
31 coincident with or following the Participant’s death; and continue on each
successive January 31 until the Participant’s benefits are distributed in full.
For purposes of the preceding sentence, it is expressly provided that if a
Participant dies on a January 31, the first installment will be paid on the
next-following January 31.


5.5    Designation of Beneficiary.


A Participant may, by written or electronic instrument delivered to the
Committee in the form prescribed by the Committee, designate primary and
contingent beneficiaries to receive any benefit payments which may be payable
under this Plan following the Participant’s death, and may designate the
proportions in which such beneficiaries are to receive such payments. Any such
designation will apply to both the Participant’s Account (as defined in the
Plan) and his or her Grandfathered Account, if any; a Participant may not
designate different beneficiaries for his or her Account and Grandfathered
Account. A Participant may change such designations from time to time and the
last written designation filed with the Committee prior to the Participant’s
death will control. In the event no beneficiary is designated, or if the
designated beneficiary predeceases the Participant, payment shall be payable to
the Participant’s estate. For this purpose, a Participant’s most recent written
beneficiary designation properly filed under a Prior Agreement shall continue to
be given effect until otherwise modified in accordance with the provisions of
this Section.


5.6    Form of Distribution.


If a Participant’s Termination of Employment is due to the Participant’s
Retirement, Early Retirement Disability or death, or occurs after the
Participant has attained age fifty (50), distribution may be made, at the
Participant’s election, in a lump sum or in substantially equal annual
installments over a period not to exceed fifteen (15) years; provided, however,
with respect to Terminations of Employment occurring on or after October 1,
2003, an installment election will be given effect only if, as of the date on
which any lump sum payment would be valued, the participant’s Grandfathered
Account is valued at greater than fifty-thousand dollars ($50,000). Any
Participant whose Grandfathered Account is valued at less than fifty-thousand
dollars as of the date on which any lump sum payment would be valued shall be
defaulted to a lump sum payment. A Participant may file a distribution election
with the Committee on forms prescribed by the Committee. A distribution
election, once given effect under this Section 5.6, will apply to the
Participant’s total Plan benefits. A Participant may, however, file a separate
election for death benefits payable under Section 5.2 - 5.4. To be given effect
under this Section




--------------------------------------------------------------------------------





5.6, any distribution election for benefits payable under Section 5.2 or Section
5.3 to the Participant must have been filed with the Committee at least six (6)
full calendar months before the occurrence of an event entitling the Participant
to a distribution thereunder. If a Participant’s distribution election has not
been on file with the Committee for the full six (6)-month period, it will not
be recognized or given effect by the Plan. In that event, distribution will be
made in accordance with the Participant’s most recent distribution election
which was filed with the Committee at least six (6) months prior to the
Participant’s Retirement, Early Retirement, Disability, or Termination of
Employment after age fifty (50). The six (6)- month period provided above shall
not apply to death benefits payable under Section 5.2 - 5.4. For purposes of
this Section 5.6, a Participant’s last distribution election filed with Walmart
under a Prior Agreement will be given effect for the Participant’s total Plan
benefits until superseded or amended by the Participant in accordance with the
provisions of this Section, except that death benefits under Section 5.4 will be
paid in a lump sum unless an affirmative election to the contrary is filed by
the Participant. If the Participant has not been a Participant in the Plan for
at least six (6) months prior to the Participant’s Retirement, Early Retirement
Disability, or Termination of Employment after age fifty (50), the Participant’s
initial distribution election filed with Walmart will be given effect. For
purposes of this Section 5.6, it is expressly provided that any installment
election which would be given effect hereunder for benefits payable under
Section 5.3 shall automatically be given effect for Participants who incur a
Termination of Employment on or after June 1, 1999 and after attaining age fifty
(50), without the consent or ratification of any such Participant.
5.7    Reductions Arising from a Participant’s Gross Misconduct.
A Participant’s Plan benefits are contingent upon the Participant not engaging
in Gross Misconduct while employed with Walmart or any Related Affiliate or any
entity in which Walmart has an ownership interest, or during such additional
period as provided in Walmart’s Statement of Ethics. Notwithstanding anything
herein to the contrary, in the event the Committee determines that the
Participant has engaged in Gross Misconduct during the prescribed period: (a)
the Participant shall forfeit all Incentive Payments, and credited Plan earnings
thereon; and (b) earnings credited to the Participant’s Grandfathered Account
derived from Deferred Compensation and Deferred Bonuses shall be recalculated
for each Plan Year to reflect the amount which would otherwise have been
credited if the applicable per annum rate were fifty percent (50%) of the per
annum rate in effect for such Plan Year. Under no circumstances will a
Participant forfeit any portion of the Participant’s Deferred Compensation or
Deferred Bonuses. Any payments received hereunder by a Participant (or the
Participant’s beneficiary) are contingent upon the Participant not engaging (or
not having engaged) in Gross Misconduct while employed with Walmart or any
Related Affiliate or any entity in which Walmart has an ownership interest, or
during such additional period as provided in Walmart’s Statement of Business
Ethics. If the Committee determines, after payment of amounts hereunder, that
the Participant has engaged in Gross Misconduct during the prescribed period,
the Participant (or the Participant’s beneficiary) shall repay to Walmart, or
the applicable Related Affiliate, any amount in excess of that to which the
Participant is entitled under this Section 5.7.
5.8    Distributions for Unforeseeable Emergencies.
In the event of an Unforeseeable Emergency, the Committee, in its sole and
absolute discretion and upon written application of such Participant, may direct
immediate distribution of




--------------------------------------------------------------------------------





all or a portion of the Participant’s Plan benefits. The Committee will permit
distribution because of an Unforeseeable Emergency only to the extent reasonably
needed to satisfy the emergency need.


Notwithstanding anything herein to the contrary, the provisions of this
paragraph apply in the event a Participant receives a distribution under this
Section 5.8, the Participant’s Termination of Employment for any reason occurs
on a date other than the last business day of a Fiscal Year (excluding for this
purpose Saturday or Sunday), and the Participant’s benefits hereunder for any
reason are paid in the same Fiscal Year in which the Participant received a
distribution for Unforeseeable Emergencies under this Section 5.8. In that
event, the Participant’s lump sum amount calculated under Sections 5.2, 5.3, or
5.4 will be reduced by the amount distributed under this Section 5.8 and the
applicable interest equivalent will be calculated in a manner consistent with
Section 4.1.


ARTICLE VI.
ADMINISTRATION


6.1    General.


The Committee is responsible for the administration of the Plan and is granted
the following rights and duties:


(a)
The Committee shall have the exclusive duty, authority and discretion to
interpret and construe the provisions of the Plan, to determine eligibility for
and the amount of any benefit payable under the Plan, and to decide any dispute
which may rise regarding the rights of Participants (or their beneficiaries)
under this Plan;



(b)
The Committee shall have the authority to adopt, alter, and repeal such
administrative rules, regulations, and practices governing the operation of the
Plan as it shall from time to time deem advisable;



(c)
The Committee may appoint a person or persons to act on behalf of, or to assist,
the Committee in the administration of the Plan, establishment of forms
(including electronic forms) desirable for Plan operation, and such other
matters as the Committee deems necessary or appropriate;



(d)
The decision of the Committee in matters pertaining to this Plan shall be final,
binding, and conclusive upon Walmart, any Related Affiliate, the Participant,
the Participant’s beneficiary, and upon any person affected by such decision,
subject to the claims procedure set forth in Article VII; and



(e)
In any matter relating solely to a Committee member’s individual rights or
benefits under this Plan, such Committee member shall not participate in any
Committee proceeding pertaining to, or vote on, such matter.







--------------------------------------------------------------------------------





ARTICLE VII.
CLAIMS PROCEDURE


7.1    General.


Any claim for benefits under the Plan must be filed by the Participant or
beneficiary (“claimant”) in writing with the Committee or its delegate. If a
claim for a Plan benefit is wholly or partially denied, notice of the decision
will be furnished to the claimant by the Committee or its delegate within a
reasonable period of time, not to exceed sixty (60) days, after receipt of the
claim by the Committee or its delegate. Any claimant who is denied a claim for
benefits will be furnished written notice setting forth:


(a)
the specific reason or reasons for the denial;



(b)
specific reference to the pertinent Plan provision upon which the denial is
based;



(c)
a description of any additional material or information necessary for the
claimant to perfect the claim; and



(d)
an explanation of the Plan’s claim review procedure.



7.2    Appeals Procedure.


To appeal a denial of a claim, a claimant or the claimant’s duly authorized
representative:


(a)
may request a review by written application to the Committee not later than
sixty (60) days after receipt by the claimant of the written notification of
denial of a claim;



(b)
may review pertinent documents; and



(c)
may submit issues and comments in writing.



A decision on review of a denied claim will be made by the Committee not later
than sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered within a reasonable period of time, but not later than
one hundred twenty (120) days after receipt of a request for review. The
decision on review will be in writing and shall include the specific reasons for
the denial and the specific references to the pertinent Plan provisions on which
the decision is based.


ARTICLE VIII.
MISCELLANEOUS PROVISIONS


8.1    Amendment, Suspension or Termination of Plan.


Walmart, by action of the Committee, reserves the right to amend, suspend or to
terminate the Plan in any manner that it deems advisable. Notwithstanding the
preceding




--------------------------------------------------------------------------------





sentence, the Plan may not be amended, suspended or terminated to cause a
Participant to forfeit the Participant’s then-existing Grandfathered Account.


8.2    Non-Alienability.


The rights of a Participant to the payment of benefits as provided in the Plan
may not be assigned, transferred, pledged or encumbered or be subject in any
manner to alienation or anticipation. No Participant may borrow against the
Participant’s interest in the Plan. No interest or amounts payable under the
Plan may be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, whether voluntary or involuntary. Notwithstanding the preceding,
distribution may be made to the extent necessary to fulfill a domestic relations
order as defined in Code Section 414(p)(1)(B) and in accordance with procedures
established by the Committee from time to time; provided, however, that all such
distributions shall be made in a single lump sum payment.


8.3    No Employment Rights.


Nothing contained herein shall be construed as conferring upon the Participant
the right to continue in the employ of Walmart or any of its Related Affiliates
as an officer or in any other capacity.


8.4    No Right to Bonus.


Nothing contained herein shall be construed as conferring upon the Participant
the right to receive a bonus from the Walmart Inc. Management Incentive Plan for
Officers. A Participant’s entitlement to such a bonus is governed solely by the
provisions of that plan.


8.5    Withholding and Employment Taxes.


To the extent required by law, Walmart, or a Related Affiliate will withhold
from a Participant’s current compensation or from Plan distributions, as the
case may be, such taxes as are required to be withheld for federal, state or
local government purposes.


8.6    Income and Excise Taxes.


The Participant (or the Participant’s beneficiaries or estate) is solely
responsible for the payment of all federal, state and local income and excise
taxes resulting from the Participant’s participation in this Plan.


8.7    Recovery of Overpayments.


In the event any payments under the Plan are made on account of a mistake of
fact or law, the recipient shall return such payment or overpayment to Walmart
as requested by Walmart.






--------------------------------------------------------------------------------





8.8    Successors and Assigns.


The provisions of this Plan are binding upon and inure to the benefit of Walmart
and each Related Affiliate which is a participating employer, their successors
and assigns, and the Participant, the Participant’s beneficiaries, heirs, and
legal representatives.


8.9    Governing Law.


This Plan shall be subject to and construed in accordance with the laws of the
State of Delaware to the extent not preempted by federal law.










